ACCEPTED
                       01-15-00398-CV
            FIRST COURT OF APPEALS
                    HOUSTON, TEXAS
                  10/5/2015 8:22:56 PM
                 CHRISTOPHER PRINE
                                CLERK




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
10/5/2015 8:22:56 PM
CHRISTOPHER A. PRINE
        Clerk
   •



                                   CAUSE NO. 15-CCV-054223

 FREO TEXAS, LLC A DELAWARE                        §     IN THE COUNTY CIVIL COURT
 LIMITED LIABILITY COMPANY                         §

 v.                                                §     AT LAW NUMBER THREE (3)
                                                   §
 JENNIE LARRY JOHNSON                              §
 and/or All Occupants of                           §
 1907 Doliver Circle                               §
 Missouri City, Texas 77489                        §     FORT BEND COUNTY, TEXAS

                                          FINAL JUDGMENT

       On the 27'" day of January, 2015, came on to be heard the above-entitled and -numbered

cause wherein FREQ TEXAS, LLC A DELAWARE LIMITED LIABILITY COMPANY is the

Plaintiff, and JENNIE LARRY JOHNSON and/or All Occupants of I 907 Do liver Circle, Missouri

City, Fort Bend County, Texas 17489, are the Defendants.

       The Plaintiffs appeared by their local counsel William D. Kee, III, Attorney at Law, and




.---   Tire Defendant failed to apperu, OR

./     The Defendant appeared in person and announced ready for trial; OR

       Tke Qefemlaat app@ared in p9rson and through attorney,

       !Ille! amm anced ready for tdal.

       The Court finds that notice of trial setting was served on Defendant in accordance with

Rule 2la.

       Citation was served according to law and returned to the clerk where it remained on file for

the time required by law. The Court, having read the pleadings and the papers on file, and having

heard the evidence presented, is of the opinion that the allegations of the Plaintiffs' petition are true

and that Plaintiff is entitled to a judgment for possession.



                                                                                                       65
        IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED that Plaintiff, FREO

TEXAS, LLC A DELAWARE LIMITED LIABILITY COMP ANY, is awarded judgment against

Defendants, JENNIE LARRY JOHNSON and/or All Occupants. for possession of the property

located at 1907 Doliver Circle, Missouri City, Fort Bend County, Texas 77489, and that a Writ of

Possession issue to the proper officer commanding him to seize possession of said premises and

deliver same to Plaintiff after said Writ of Possession has been duly filed by Plaintiff if Defendants

have not vacated the herein described premises by            f .z h1.;'"' 'J   I(       '2015.

        II' IS FURI'HER ORDERED that the supersedeas bond 1s hereby set m the amount of

$_"'\v~1..,.1 ~'k~"~'J_._1~i'D~----   and shall be in the form of cash, cashier's check or corporate surety

licensed by and authorized to do business in the State of Texas for such purposes.

        All costs of court are hereby taxed agamst the party by whom mcurred, for all of which let

execution issue.

         Plaimiff is allewed stteh writs and prneesses as may be neeessary in the enforeement and

collection of this judgment.

         All relief not expressly granted herein is denied.




              FILED FOR RECO
              N O - TIME......,,,t;-~.'~:



                                                               FILED FOR RECOR
                                                              NQ _ _ TIME___,~




                                                                                                          66
ATTORNEY AT LAW
TBA#24007470
19855 SOUTHWEST FREEWAY, SUITE 330        ~~
                                     County Clerk Fort Bend Co. Texas
SUGAR LAND, TEXAS 77479
TEL: (281) 313-5300
FAX: (281) 313-5305
Local Counsel.for Plaintiff




                                                                        67
                                                      H&)5²&RGHRI)HGHUDO5HJXODWLRQV

 
     
     (/(&7521,&&2'(2))('(5$/5(*8/$7,216


                                 H&)5GDWDLVFXUUHQWDVRI6HSWHPE HU

      7LWOHĺ6XEWLWOH%ĺ&KDSWHU,,ĺ6XEFKDSWHU%ĺ3DUWĺ6XESDUW&ĺ


     7LWOH+RXVLQJDQG8UEDQ'HYHORSPHQW
     3$57²6,1*/()$0,/0257*$*(,1685$1&(
     6XESDUW&²6HUYLFLQJ5HVSRQVLELOLWLHV


     1RWLFHWRRFFXSDQWVRISHQGLQJDFTXLVLWLRQ

          D$WOHDVWGD\VEXWQRWPRUHWKDQGD\VEHIRUHWKHGDWHRQZKLFKWKHPRUWJDJHHUHDVRQDEO\H[SHFWVWR
     DFTXLUHWLWOHWRWKHSURSHUW\WKHPRUWJDJHHVKDOOQRWLI\WKHPRUWJDJRUDQGHDFKKHDGRIKRXVHKROGZKRLVDFWXDOO\
     RFFXS\LQJDXQLWRIWKHSURSHUW\RILWVSRWHQWLDODFTXLVLWLRQE\+8'7KHPRUWJDJHHVKDOOVHQGDFRS\RIWKLVQRWLILFDWLRQWR
     WKHDSSURSULDWH+8')LHOG2IILFH

         E7KHQRWLFHVKDOOSURYLGHDEULHIVXPPDU\RIWKHFRQGLWLRQVXQGHUZKLFKFRQWLQXHGRFFXSDQF\LVSHUPLVVLEOHDQG
     DGYLVHWKHPWKDW

            3RWHQWLDODFTXLVLWLRQRIWKHSURSHUW\E\WKH6HFUHWDU\LVSHQGLQJ

          7KH6HFUHWDU\UHTXLUHVWKDWSURSHUWLHVEHYDFDQWDWWKHWLPHRIFRQYH\DQFHWRWKH6HFUHWDU\XQOHVVWKHPRUWJDJRU
     RURWKHURFFXSDQWFDQPHHWWKHFRQGLWLRQVIRUFRQWLQXHGRFFXSDQ\LQWKHKDELWDELOLW\FULWHULDLQDQG
     WKHHOLJLELOLW\FULWHULDLQ

         $QRFFXSDQWPD\UHTXHVWSHUPLVVLRQWRUHPDLQLQRFFXSDQF\LQWKHHYHQWRIDFTXLVLWLRQRIWKHSURSHUW\E\WKH
     6HFUHWDU\E\QRWLI\LQJWKH+8')LHOG2IILFHLQZULWLQJZLWKDQ\UHTXLUHGGRFXPHQWDWLRQZLWKLQGD\VRIWKHGDWHRIWKH
     PRUWJDJHH
VQRWLFHWRWKHRFFXSDQW

         ,IDQRFFXSDQWVHHNVWRTXDOLI\IRUFRQWLQXHGRFFXSDQF\XQGHUWKHLOOQHVVRULQMXU\SURYLVLRQVRIDWKH
     RFFXSDQWVKDOOSURYLGHWRWKH+8')LHOG2IILFHDWWKHWLPHRIWKHRFFXSDQW
VUHTXHVWIRUSHUPLVVLRQWRUHPDLQLQ
     RFFXSDQF\GRFXPHQWDWLRQWRVXSSRUWWKLVFODLP'RFXPHQWDWLRQVKDOOLQFOXGHDQHVWLPDWHRIWKHWLPHZKHQWKHSDWLHQW
     FRXOGEHPRYHGZLWKRXWVHYHUHO\DJJUDYDWLQJWKHLOOQHVVRULQMXU\DQGDVWDWHPHQWE\D6WDWHFHUWLILHGSK\VLFLDQ
     HVWDEOLVKLQJWKHYDOLGLW\RIWKHRFFXSDQW
VFODLP+8'PD\UHTXLUHPRUHWKDQRQHPHGLFDORSLQLRQRUPD\DUUDQJHDQ
     H[DPLQDWLRQE\DSK\VLFLDQDSSURYHGE\+8'DQG

         ,IDQRFFXSDQWIDLOVWRPDNHDWLPHO\UHTXHVWWKHSURSHUW\PXVWEHYDFDWHGEHIRUHWKHVFKHGXOHGWLPHRI
     DFTXLVLWLRQ

     $SSURYHGE\WKH2IILFHRI0DQDJHPHQWDQG%XGJHWXQGHUFRQWUROQXPEHU

     >)5-DQDQG)50DUDVDPHQGHGDW)52FW@


      1HHGDVVLVWDQFH"




KWWSZZZHFIUJRYFJLELQWH[WLG["6,' EDHFDGIIHIHEE	PF WUXH	QRGH VHB	UJQ GLY                      
                                                           H&)5²&RGHRI)HGHUDO5HJXODWLRQV

 
      
      (/(&7521,&&2'(2))('(5$/5(*8/$7,216


                                   H&)5GDWDLVFXUUHQWDVRI6HSWHPE HU

      7LWOHĺ6XE WLWOH%ĺ&KDSWHU,,ĺ6XE FKDSWHU%ĺ3 DUWĺ6XE SDUW&ĺ


      7LWOH+RXVLQJDQG8UE DQ'HY HORSPHQW
      3 $57²6,1*/()$0 ,/0 257*$*(,1685$1&(
       6XE SDUW&²6HUY LFLQJ5HVSRQVLE LOLWLHV


      5HTXHVWIRUFRQWLQXHGRFFXSDQF\

            $QRFFXSDQWPD\UHTXHVWSHUPLVVLRQWRFRQWLQXHWRRFFXS\WKHSURSHUW\IROORZLQJFRQY H\DQFHWRWKH6HFUHWDU\E \
      QRWLI\LQJWKH+8')LHOG2IILFHLQZULWLQJZLWKLQGD\VDIWHUWKHGDWHRIWKHPRUWJDJHH
VQRWLFHRISHQGLQJDFTXLVLWLRQ
      9 HULILFDWLRQRILOOQHVVRULQMXU\DVGHVFULE HGLQE VKDOOE HVXE PLWWHGZLWKLQWKLVWLPHSHULRGLIDQRFFXSDQW
       VHHN VWRTXDOLI\IRUFRQWLQXHGRFFXSDQF\XQGHUWKHSURY LVLRQVRID7KH+8')LHOG2IILFHZLOOQRWLI\WKH
       PRUWJDJHHLQZULWLQJWKDWDQRFFXSLHGFRQY H\DQFHKDVE HHQUHTXHVWHG

      $SSURY HGE \WKH2IILFHRI0 DQDJHPHQWDQG%XGJHWXQGHUFRQWUROQXPE HU

      >)5- DQDQG)50 DUDVDPHQGHGDW)52FW@


      1HHGDVVLVWDQFH"




KWWSZZZHFIUJRY FJLE LQWH[WLG["6,' E DHFDGIIHIHE E 	 PF WUXH	 QRGH VHB	 UJQ GLY                 
                                                           H&)5²&RGHRI)HGHUDO5HJXODWLRQV

 
      
      (/(&7521,&&2'(2))('(5$/5(*8/$7,216


                                   H&)5GDWDLVFXUUHQWDVRI6HSWHPE HU

      7LWOHĺ6XE WLWOH%ĺ&KDSWHU,,ĺ6XE FKDSWHU%ĺ3 DUWĺ6XE SDUW&ĺ


      7LWOH+RXVLQJDQG8UE DQ'HY HORSPHQW
      3 $57²6,1*/()$0 ,/0 257*$*(,1685$1&(
       6XE SDUW&²6HUY LFLQJ5HVSRQVLE LOLWLHV


      'HFLVLRQWRDSSURY HRUGHQ\DUHTXHVW

           D7KH+8')LHOG2IILFHZLOOSURY LGHZULWWHQQRWLILFDWLRQRILWVGHFLVLRQWRDQRFFXSDQWZKRPDN HVDWLPHO\UHTXHVWWR
      FRQWLQXHWRRFFXS\WKHSURSHUW\7KHGHFLVLRQRIWKH+8')LHOG2IILFHRQWKLVPDWWHUZLOOE HPDGHE \WKH&KLHI3 URSHUW\
      'LVSRVLWLRQ,IWKHGHFLVLRQLVWRGHQ\WKHUHTXHVWWKHQRWLFHWRWKHRFFXSDQWZLOOLQFOXGHDVWDWHPHQWRIWKHUHDVRQRU
      UHDVRQVIRUWKHGHFLVLRQDQGRIWKHRFFXSDQW
VULJKWWRDSSHDO7KHRFFXSDQWPD\DSSHDO+8'
VGHFLVLRQZLWKLQGD\V
      DIWHUWKHGDWHRI+8'
VQRWLFH7KHDSSHDOPXVWE HDGGUHVVHGWRWKH)LHOG2IILFH0 DQDJHUDQGE HLQZULWLQJDQGWKH
      RFFXSDQWPD\SURY LGHGRFXPHQWDWLRQLQWHQGHGWRUHIXWHWKHUHDVRQVJLY HQIRU+8'
VGHFLVLRQ7KHRFFXSDQWPD\DOVR
      UHTXHVWDQLQIRUPDOFRQIHUHQFHZLWKDUHSUHVHQWDWLY HRIWKH+8')LHOG2IILFH0 DQDJHU$UHTXHVWIRUDQLQIRUPDO
      FRQIHUHQFHPXVWE HPDGHLQZULWLQJZLWKLQGD\VDIWHUWKHGDWHRI+8'
VQRWLFH7KHRFFXSDQWPD\E HUHSUHVHQWHGDW
      WKHFRQIHUHQFHE \FRXQVHORUE \RWKHUSHUVRQVZLWKSHUWLQHQWH[SHUWN QRZOHGJHRUH[SHULHQFH

           E $IWHUQRWLILFDWLRQWKDW+8'KDVGHQLHGDUHTXHVWIRUFRQWLQXHGRFFXSDQF\WKHRFFXSDQWRQKLVRUKHUUHTXHVW
      VKDOOE HSHUPLWWHGWRUHY LHZDOOUHOHY DQWPDWHULDOLQ+8'
VSRVVHVVLRQLQFOXGLQJDFRS\RIWKHLQVSHFWLRQUHSRUWLIWKH
      UHTXHVWLVGHQLHGE HFDXVHWKHSURSHUW\LVQRWKDE LWDE OHDVGHILQHGLQ2QO\PDWHULDOLQ+8'
VSRVVHVVLRQWKDW
      GLUHFWO\SHUWDLQVWRFRQGLWLRQVIRUFRQWLQXHGRFFXSDQF\XQGHUDQGPD\E HFRQVLGHUHG
      PDWHULDOUHOHY DQWIRUDQRFFXSDQW
VUHY LHZXQGHUWKLVSDUDJUDSK7KLVUHY LHZVKDOOE HOLPLWHGWRDUHY LHZRIPDWHULDOIRU
      SXUSRVHVRIWKHLQIRUPDOFRQIHUHQFHRUWKHDSSHDORIWKH'HSDUWPHQW
VGHFLVLRQ7KHLQIRUPDWLRQZLOORQO\E HSURY LGHGDIWHU
      UHTXHVWIRUDQLQIRUPDOFRQIHUHQFHRUDSSHDOKDVE HHQVXE PLWWHGWR+8'

           F$IWHUFRQVLGHUDWLRQRIDQDSSHDOWKH+8')LHOG2IILFHZLOOQRWLI\WKHDSSOLFDQWLQZULWLQJRI+8'
VILQDOGHFLVLRQ
      7KLVILQDOGHFLVLRQZLOOE HPDGHE \WKH+8')LHOG2IILFH0 DQDJHURUDUHSUHVHQWDWLY HRIWKH)LHOG2IILFH0 DQDJHURWKHU
      WKDQWKH&KLHI3 URSHUW\'LVSRVLWLRQ,IWKHGHFLVLRQLVWRGHQ\WKHRFFXSDQW
VUHTXHVWWKHQRWLFHWRWKHRFFXSDQWZLOO
      UHIOHFWFRQVLGHUDWLRQRIWKHLVVXHVUDLVHGE \WKHRFFXSDQW

           G,IDIWHUFRQVLGHUDWLRQRIDQDSSHDOWKH)LHOG2IILFH0 DQDJHUGHQLHVWKHUHTXHVWIRUQHZRUDGGLWLRQDOUHDVRQVWKH
      RFFXSDQWZLOOE HDIIRUGHGDQRSSRUWXQLW\WRUHTXHVWWKDWWKH)LHOG2IILFH0 DQDJHUUHFRQVLGHULWVGHFLVLRQXQGHUWKH
      SURY LVLRQVRISDUDJUDSKFRIWKLVVHFWLRQ

      >)5- DQDQG)50 DU@


      1HHGDVVLVWDQFH"




KWWSZZZHFIUJRY FJLE LQWH[WLG["6,' E DHFDGIIHIHE E 	 PF WUXH	 QRGH VHB	 UJQ GLY                
               IN THE SUPREME COURT OF TEXAS



                               Misc. Docket No. 10-9164



        APPROVAL OF LOCAL RULES FOR THE COURT OF APPEALS FOR
                THE FIRST COURT OF APPEALS DISTRICT OF TEXAS



ORDERED that:


       Pursuant to Texas Rule of Appellate Procedure 1.2, this Court approves the following
amendments to the local rules for the Court of Appeals for the First Court of Appeals District of
Texas, effective November 1, 2010. To the extent these local rules vary from the standards in
Appendix C to the Texas Rules of Appellate Procedure, these local rules control.



       SIGNED this         day of September, 2010.




                                            Wallace B. Jefferson, Chief Ju/ti



                                            NatHan L. Hecht, Justice




                                              " ■'   ■ mm^^m^^^^^^^^^^^^^^^^^^   mr-m^^m   r.^^—   f   ■   ^   —   —   ' "J^'W




                                              ale Wainwright, Justice                                              //




                                            David M. Medina, Justice
                               Paul W. Green, Justice




                               Phil Johnson, Justice




                               Don R/Willett, Justice




                                 a M. Guzman, Justice




                               Debra H. Lehrmann, Justice




Misc. Docket No. 10 -   9164    Page 2
                           First Court of Appeals Local Rules



Rule 1. Assignment of Related Cases to and Transfers of Related Cases
between the first and fourteenth courts of appeals.


Rule 1.1. Definitions.


(a)   "Underlying case" means a trial court case number that is filed in one of the
      counties that comprise the jurisdiction of the First and Fourteenth Courts of
      Appeals and is subsequently the subject of either an appeal or original proceeding
      in the First or Fourteenth Court of Appeals.


(b)   "Related" means arising from the same underlying case or a case that has been
      remanded by either the First or Fourteenth Court of Appeals and includes cases
      severed from the main case.


(c)   "Previously filed" means that a case has been opened at either the First or
      Fourteenth Court of Appeals and that an appellate case number has been assigned
      to the underlying case.


Rule 1.2. Assignment of Original Proceedings to either the First or Fourteenth
Court of Appeals.


(a)   Except as noted below, assignment of original proceedings must be alternated
      between the First and Fourteenth Courts of Appeals.


(b)   During the first six months of a calendar year, relators must first present any
      original proceeding to the clerk of the First Court of Appeals. During the last six
      months of a calendar year, relators must first present any original proceeding to
      the clerk of the Fourteenth Court of Appeals. Hereinafter, the "intake clerk" means
      the clerk receiving the original proceeding.


(c)   The intake clerk must log in each original proceeding sequentially, assigning
      original proceedings between the First and Fourteenth Courts of Appeals on an
      alternating basis.


(d)   If a related appeal or original proceeding has been previously filed in one of the
      courts, the intake clerk must assign the original proceeding in the manner provided
      for in Rule 1.3(a)-(b) below.
Rule 1.3. Notice of and Assignment of Related Cases in Original Proceedings.

(a)   At the time an original proceeding is filed in either the First or Fourteenth Court of
      Appeals, the relator must file a notice indicating whether any related appeal or
      original proceeding has been previously filed in either the First or Fourteenth
      Court of Appeals. The notice must include the caption, trial court case number,
      and appellate court case number of the related appeal or original proceeding.

(b)   If any related appeal or original proceeding has been previously filed in or
      assigned to either the First or Fourteenth Court of Appeals, the clerk of the
      appellate court receiving the original proceeding must assign it to the court of
      appeals in which the related appeal or original proceeding was previously filed.

(c)   If related appeals or original proceedings have been filed in both the First and
      Fourteenth Courts of Appeals, the clerk of the appellate court receiving the
      original proceeding must assign it to the court of appeals in which the most recent
      related appeal or original proceeding was previously filed or assigned.


Rule 1.4. Notice of and Assignment of Related Cases in Appeals.


(a)   At the time the notice of appeal is filed in the trial court, the notice of appeal must
      contain a statement indicating whether a related appeal or original proceeding has
      been previously filed in either the First or Fourteenth Court of Appeals and must
      include the caption, trial court case number, and appellate court case number of
      the related appeal or original proceeding.


(b)   If a related appeal or original proceeding has been previously filed in or assigned
      to either the First or Fourteenth Court of Appeals, the trial court clerk must assign
      the appeal to the court of appeals in which the related appeal or original
      proceeding was previously filed, pursuant to TEX. Gov'T CODE Ann. § 22.202(h)
      (Vernon 2004), which provides for companion cases to be assigned to the same
      court of appeals.


(c)   If related appeals or original proceedings have been previously filed in both the
      First and Fourteenth Courts of Appeals, the trial court clerk must assign the appeal
      to the court of appeals in which the most recent related appeal or original
      proceeding was previously filed or assigned, pursuant to Tex. Gov't Code Ann.
      § 22.202(h) (Vernon 2004), which provides for companion cases to be assigned to
      the same court of appeals.
Rule 1.5. Transfers of Related Cases Between the First and Fourteenth Courts of
Appeals.


(a)    The First or Fourteenth Court of Appeals may, either sua sponte or on motion of a
       party, transfer an appeal or an original proceeding to the other Houston court of
       appeals when a related appeal or original proceeding has been previously filed.


(b)    The transferring court must forward the case file, together with a transfer order, to
       the clerk of the transferee court. The clerk of the transferee court must docket the
       transferred appeal or original proceeding and must assign it a new appellate case
       number pursuant to TEX. R. App. P. 12.1 and 12.2.


Rule 2. Clerk's Record in Civil Cases.


       Unless otherwise stated, all references to a rule herein are to the Texas Rules of
Appellate Procedure.


Rule 2.1. Preparation of Clerk's Record.


       The trial court clerk must prepare and file the clerk's record in accordance with
Rules 34.5 and 35.     Even if more than one notice of appeal or request for inclusion of
items is filed, the clerk should prepare only one record in a case. To prepare the clerk's
record, the trial court clerk must:


(a)    gather the documents required by Rule 34.5(a) and those requested by a party
       under Rule 34.5(b);
(b)    start each document on a new page;
(c)    include the date of filing on each document;
(d)    arrange the documents in ascending chronological order, by date of filing or
       occurrence;

(e)    start the page numbering on the front cover of the first volume of the clerk's
       record and continue to number all pages consecutively — including the front
       and back covers, tables of contents, certification page, and separator pages, if any
       — until the final page of the clerk's record, without regard for the number of
       volumes in the clerk's record, and place each page number at the bottom of each
       page;

(f)    prepare, label, and certify the clerk's record as required by this rule;
(g)    as far as practicable, include the date of signing by the judge on each order and
       judgment;
(h)    include on the front cover of the first volume of the clerk's record, whether filed in
       paper or electronic form, the following information, in substantially the following
        form:
                                              3
                                  CLERK'S RECORD

                                  VOLUME            of

                    Trial Court Cause No.

                         In the        (District or County) Court

                             of                 County, Texas,

                      Honorable                      , Judge Presiding



                                                    , Plaintiffs)

                                              vs.


                                                    , Defendant(s)



                                     Appealed to the

                        (Supreme Court of Texas at Austin, Texas,
                  or Court of Criminal Appeals of Texas at Austin, Texas,
   or Court of Appeals for the        District of Texas, at                 , Texas).



Attorney for Appellant(s):
Name


Address


Telephone no.:
Fax no.:
E-mail address:
SBOTno.:
Attorney for:                                        , Appellant(s)




Name of clerk preparing the clerk's record:
(i)   include on the front cover of the second and subsequent volumes of the clerk's
      record the same information required under 2.1(h), in substantially the same form;
(j)   prepare and include after the front cover of the clerk's record a detailed table of
       contents identifying each document in the entire record (including sealed
       documents), the date each document was filed, and, except for sealed documents,
      the page on which each document begins. The table of contents must be double-
       spaced and conform to the order in which documents appear in the clerk's record,
       rather than in alphabetical order.   If the clerk's record consists of multiple
       volumes, the table of contents must indicate the page on which each volume
       begins.   If the clerk's record is filed in electronic form, the clerk must use
       bookmarks to link each document description in the table of contents, except
       descriptions of sealed documents, to the page on which each document begins;
       and
(k)   conclude the clerk's record with a certificate in substantially the following form:


        The State of Texas                   )
        County of                            )
        I,               , Clerk of the          Court of             County, Texas do
        hereby certify that the documents contained in this record to which this
        certification is attached are all of the documents specified by Texas Rule of
        Appellate Procedure 34.5(a) and all other documents timely requested by a party
        to this proceeding under Texas Rule of Appellate Procedure 34.5(b).


        GIVEN UNDER MY HAND AND SEAL at my office in                             , County,
        Texas this      day of                   .
                           signature of clerk
                             name of clerk
                             title


If the clerk's record is filed in electronic form, the trial court clerk's login and password
serves as the clerk's signature on the certification page. The clerk also must include
either a scanned image of the clerk's signature or "/s/" and the clerk's name typed in the
space where the signature would otherwise appear.


Rule 2.2. Filing an Electronic Clerk's Record.


       The First Court of Appeals prefers the filing of clerk's records in electronic form.
When filing a clerk's record in electronic form, the trial court clerk must:


(a)    scan each image in black and white with a resolution of 300 dots per inch (dpi)
       when filing electronic documents created as scanned images;
(b)   create electronic bookmarks to mark the first page of each document in the clerk's
      record;
(c)   limit the size of each computer file to 100 MB or less;
(d)   file each computer file in text-searchable Portable Document Format (PDF),
      compatible with the latest version of Adobe Reader;
(e)   include the following elements in the computer file name, exemplified as
      FortBend-DC-09-29-CLR-Vol001 .pdf:
             (1)     county name without spaces between words;
             (2)     a hyphen;
             (3)    the trial-court cause number, preferably in the format the trial court
                     uses for cause numbers;
             (4)     a hyphen;
             (5)     "CLR-Vol";
             (6)     the volume number as three digits with leading zeroes if needed;
             (7)     a period; and
             (8)     "pdf;
(f)   if there are multiple volumes in a clerk's record, use volume numbers pursuant to
      2.2(e)(6) to identify the sequential order of the volumes (e.g., FortBend-DC-09-
      29-CLR-Vol001.pdf, FortBend-DC-09-29-CLR-Vol002.pdf, etc.);
(g)   if filing a sealed document, include a hyphen, the number of the sealed document,
       and the term "Sealed" after the term "CLR" in the computer file name (e.g.,
      FortBend-DC-09-29-CLR-1 Sealed.pdf,          FortBend-DC-09-29-CLR-2Sealed.pdf),
       and file each sealed document separately from the remainder of the clerk's record;
(h)   if filing a supplement to the clerk's record, include a hyphen, the number of the
       supplement, the term "Supp," and another hyphen after the term "CLR" in the
       computer     file   name      (e.g.,   FortBend-DC-09-29-CLR-lSupp-Vol001.pdf,
       FortBend-DC-09-29-CLR-2Supp-Vol001 .pdf); and
(i)   submit each computer file to the Texas Appeals Management and E-filing System
      web portal, using the guidelines on the First Court of Appeals' website.


Rule 2.3. Filing a Paper Clerk's Record.


       When filing a paper record, the trial court clerk must:


(a)   bind the documents together in one or more volumes with a top bound, two-inch
      capacity, two-and-three-quarter-inch, center-to-center removable fastener and no
      other binding materials, like wax, ribbon, glue, staples, tape, etc.;
(b)   include no more than 500 pages in each volume, or limit the thickness of each
      volume to a maximum of two inches;
(c)   include only one-sided copies in the clerk's record;
(d)   number the first volume "1" and each succeeding volume sequentially;
(e)   if practicable, make a legible copy of the documents on opaque, white, &V2 x 11
      inch paper; and
(f)   place each sealed document in a securely sealed, manila envelope that is not bound
      with the other documents in the clerk's record.

In the event of a material violation of this rule 2 in the preparation of the clerk's record,
on motion of a party or on its own initiative, the appellate court may require the trial
court clerk to amend the clerk's record or to prepare a new clerk's record in proper form
— and provide it to any party who has previously made a copy of the original, defective
clerk's record — at the trial clerk's expense. A supplement to a clerk's record must also
be prepared in conformity with this rule.


Rule 3. Electronic Reporter's Record in Civil Cases.

(a)    The court reporter or court recorder must prepare and file the reporter's record in
       accordance with Rules 34.6 and 35 of the Texas Rules of Appellate Procedure and
       the Uniform Format Manual for Texas Reporters' Records. Even if more than one
       notice of appeal or request for preparation of the record is filed, the court reporter
       or court recorder should prepare only one record in the case.

(b)    If proceedings were recorded stenographically, in lieu of filing the reporter's
       record of the proceedings on paper, the court reporter must file the reporter's
       record in an electronic format via the Texas Appeals Management and E-filing
       System web portal, in accordance with Section 8 of the Uniform Format Manual
       for Texas Reporters' Records and the guidelines posted on the First Court of
       Appeals' website.    .

(c)    In the event of a material violation of this rule in the preparation of a reporter's
       record, on motion of a party or on the court's own initiative, the appellate court
       may require the court reporter or court recorder to amend the reporter's record or
       to prepare a new reporter's record in proper form — and provide it to any party
       who has previously made a copy of the original, defective reporter's record — at
       the reporter's or recorder's expense. A court reporter who fails to comply with the
       requirements of the Uniform Format Manual for Texas Reporters' Records is also
       subject to discipline by the Court Reporters Certification Board.

Rule 4. Suspension of Local Rules for Electronic Filings.


       Upon receipt of a motion or on its own initiative, the First Court of Appeals may,
to expedite a decision or for other good cause, suspend a local rule pertaining to the filing
of electronic records in a particular case and order a different procedure in accordance
with the Texas Rules of Appellate Procedure.
                                           &,9 ,/3 5$&7,&($1'5(0 (',(6&2'(&+$3 7(5/,0 ,7$7,216

  OLPLWDWLRQVSHULRGSHDFHDEOHDQGDGYHUVHSRVVHVVLRQGRHVQRWQHHGWR
  FRQWLQXHLQWKHVDPHSHUVRQEXWWKHUHPXVWEHSULYLW\RIHVWDWH
  EHWZHHQHDFKKROGHUDQGKLVVXFFHVVRU

  $FWVWK/HJFK6HFHII6HSW


       6HF$'9(56(3266(66,217+5((/,0,7$7,2163(5,2'
  $SHUVRQPXVWEULQJVXLWWRUHFRYHUUHDOSURSHUW\KHOGE\DQRWKHULQ
  SHDFHDEOHDQGDGYHUVHSRVVHVVLRQXQGHUWLWOHRUFRORURIWLWOHQRW
  ODWHUWKDQWKUHH\HDUVDIWHUWKHGD\WKHFDXVHRIDFWLRQDFFUXHV

  $FWVWK/HJFK6HFHII6HSW


       6HF$'9(56(3266(66,21),9(/,0,7$7,2163(5,2'
  D$SHUVRQPXVWEULQJVXLWQRWODWHUWKDQILYH\HDUVDIWHUWKHGD\
  WKHFDXVHRIDFWLRQDFFUXHVWRUHFRYHUUHDOSURSHUW\KHOGLQSHDFHDEOH
  DQGDGYHUVHSRVVHVVLRQE\DQRWKHUZKR
           FXOWLYDWHVXVHVRUHQMR\VWKHSURSHUW\
           SD\VDSSOLFDEOHWD[HVRQWKHSURSHUW\DQG
           FODLPVWKHSURSHUW\XQGHUDGXO\UHJLVWHUHGGHHG
       E7KLVVHFWLRQGRHVQRWDSSO\WRDFODLPEDVHGRQDIRUJHG
  GHHGRUDGHHGH[HFXWHGXQGHUDIRUJHGSRZHURIDWWRUQH\

  $FWVWK/HJFK6HFHII6HSW


       6HF$'9(56(3266(66,21/,0,7$7,2163(5,2'
  D$SHUVRQPXVWEULQJVXLWQRWODWHUWKDQ\HDUVDIWHUWKHGD\
  WKHFDXVHRIDFWLRQDFFUXHVWRUHFRYHUUHDOSURSHUW\KHOGLQSHDFHDEOH
  DQGDGYHUVHSRVVHVVLRQE\DQRWKHUZKRFXOWLYDWHVXVHVRUHQMR\VWKH
  SURSHUW\
       E:LWKRXWDWLWOHLQVWUXPHQWSHDFHDEOHDQGDGYHUVHSRVVHVVLRQ
  LVOLPLWHGLQWKLVVHFWLRQWRDFUHVLQFOXGLQJLPSURYHPHQWV
  XQOHVVWKHQXPEHURIDFUHVDFWXDOO\HQFORVHGH[FHHGV,IWKH
  QXPEHURIHQFORVHGDFUHVH[FHHGVDFUHVSHDFHDEOHDQGDGYHUVH
  SRVVHVVLRQH[WHQGVWRWKHUHDOSURSHUW\DFWXDOO\HQFORVHG
       F3HDFHDEOHSRVVHVVLRQRIUHDOSURSHUW\KHOGXQGHUDGXO\
  UHJLVWHUHGGHHGRURWKHUPHPRUDQGXPRIWLWOHWKDWIL[HVWKHERXQGDULHV
  RIWKHSRVVHVVRU
VFODLPH[WHQGVWRWKHERXQGDULHVVSHFLILHGLQWKH

KWWSZZZVWDWXWHVOHJLVVWDWHW[XV'RFV&3 KWP&3 KWP                                                
                                          7+(7(;$6&2167,787,21$57,&/(- 8',&,$/'(3 $570 (17

  PD\EHRIWKHSHUVRQDQGVKDOOWKHUHXSRQILOHZLWKWKHWULEXQDOWKH
  HQWLUHUHFRUGEHIRUHWKH&RPPLVVLRQ
           $WULEXQDOWRUHYLHZWKH&RPPLVVLRQ
VUHFRPPHQGDWLRQIRU
  WKHUHPRYDORUUHWLUHPHQWRIDSHUVRQKROGLQJDQRIILFHRUSRVLWLRQ
  VSHFLILHGLQ6XEVHFWLRQRIWKLV6HFWLRQLVFRPSRVHGRIVHYHQ
  -XVWLFHVRU-XGJHVRIWKH&RXUWVRI$SSHDOVZKRDUHVHOHFWHGE\ORWE\
  WKH&KLHI-XVWLFHRIWKH6XSUHPH&RXUW(DFK&RXUWRI$SSHDOVVKDOO
  GHVLJQDWHRQHRILWVPHPEHUVIRULQFOXVLRQLQWKHOLVWIURPZKLFKWKH
  VHOHFWLRQLVPDGH6HUYLFHRQWKHWULEXQDOVKDOOEHFRQVLGHUHGSDUW
  RIWKHRIILFLDOGXWLHVRIDMXGJHDQGQRDGGLWLRQDOFRPSHQVDWLRQPD\
  EHSDLGIRUVXFKVHUYLFH7KHUHYLHZWULEXQDOVKDOOUHYLHZWKHUHFRUG
  RIWKHSURFHHGLQJVRQWKHODZDQGIDFWVDQGLQLWVGLVFUHWLRQPD\IRU
  JRRGFDXVHVKRZQSHUPLWWKHLQWURGXFWLRQRIDGGLWLRQDOHYLGHQFH
  :LWKLQGD\VDIWHUWKHGDWHRQZKLFKWKHUHFRUGLVILOHGZLWKWKH
  UHYLHZWULEXQDOLWVKDOORUGHUSXEOLFFHQVXUHUHWLUHPHQWRUUHPRYDO
  DVLWILQGVMXVWDQGSURSHURUZKROO\UHMHFWWKHUHFRPPHQGDWLRQ$
  -XVWLFH-XGJH0DVWHURU0DJLVWUDWHPD\DSSHDODGHFLVLRQRIWKH
  UHYLHZWULEXQDOWRWKH6XSUHPH&RXUWXQGHUWKHVXEVWDQWLDOHYLGHQFH
  UXOH8SRQDQRUGHUIRULQYROXQWDU\UHWLUHPHQWIRUGLVDELOLW\RUDQ
  RUGHUIRUUHPRYDOWKHRIILFHLQTXHVWLRQVKDOOEHFRPHYDFDQW7KH
  UHYLHZWULEXQDOLQDQRUGHUIRULQYROXQWDU\UHWLUHPHQWIRUGLVDELOLW\
  RUDQRUGHUIRUUHPRYDOPD\SURKLELWVXFKSHUVRQIURPKROGLQJ
  MXGLFLDORIILFHLQWKHIXWXUH7KHULJKWVRIDQLQFXPEHQWVRUHWLUHG
  WRUHWLUHPHQWEHQHILWVVKDOOEHWKHVDPHDVLIKLVUHWLUHPHQWKDGEHHQ
  YROXQWDU\
           $OOSDSHUVILOHGZLWKDQGSURFHHGLQJVEHIRUHWKH
  &RPPLVVLRQRUD0DVWHUVKDOOEHFRQILGHQWLDOXQOHVVRWKHUZLVH
  SURYLGHGE\ODZDQGWKHILOLQJRISDSHUVZLWKDQGWKHJLYLQJRI
  WHVWLPRQ\EHIRUHWKH&RPPLVVLRQRUD0DVWHUVKDOOEHSULYLOHJHG
  XQOHVVRWKHUZLVHSURYLGHGE\ODZ+RZHYHUWKH&RPPLVVLRQPD\LVVXHD
  SXEOLFVWDWHPHQWWKURXJKLWVH[HFXWLYHGLUHFWRURULWV&KDLUPDQDWDQ\
  WLPHGXULQJDQ\RILWVSURFHHGLQJVXQGHUWKLV6HFWLRQZKHQVRXUFHV
  RWKHUWKDQWKH&RPPLVVLRQFDXVHQRWRULHW\FRQFHUQLQJD-XGJHRUWKH
  &RPPLVVLRQLWVHOIDQGWKH&RPPLVVLRQGHWHUPLQHVWKDWWKHEHVW
  LQWHUHVWVRID-XGJHRURIWKHSXEOLFZLOOEHVHUYHGE\LVVXLQJWKH
  VWDWHPHQW
           7KH6XSUHPH&RXUWVKDOOE\UXOHSURYLGHIRUWKH
  SURFHGXUHEHIRUHWKH&RPPLVVLRQ0DVWHUVUHYLHZWULEXQDODQGWKH
KWWSZZZVWDWXWHVOHJLVVWDWHW[XV'RFV&1KWP&1KWP                                                    
                                          7+(7(;$6&2167,787,21$57,&/(- 8',&,$/'(3 $570 (17

  6XSUHPH&RXUW6XFKUXOHVKDOOSURYLGHWKHULJKWRIGLVFRYHU\RI
  HYLGHQFHWRD-XVWLFH-XGJH0DVWHURU0DJLVWUDWHDIWHUIRUPDO
  SURFHHGLQJVDUHLQVWLWXWHGDQGVKDOODIIRUGWRDQ\SHUVRQKROGLQJDQ
  RIILFHRUSRVLWLRQVSHFLILHGLQ6XEVHFWLRQRIWKLV6HFWLRQ
  DJDLQVWZKRPDSURFHHGLQJLVLQVWLWXWHGWRFDXVHKLVUHWLUHPHQWRU
  UHPRYDOGXHSURFHVVRIODZIRUWKHSURFHGXUHEHIRUHWKH&RPPLVVLRQ
  0DVWHUVUHYLHZWULEXQDODQGWKH6XSUHPH&RXUWLQWKHVDPHPDQQHU
  WKDWDQ\SHUVRQZKRVHSURSHUW\ULJKWVDUHLQMHRSDUG\LQDQ
  DGMXGLFDWRU\SURFHHGLQJLVHQWLWOHGWRGXHSURFHVVRIODZUHJDUGOHVV
  RIZKHWKHURUQRWWKHLQWHUHVWRIWKHSHUVRQKROGLQJDQRIILFHRU
  SRVLWLRQVSHFLILHGLQ6XEVHFWLRQRIWKLV6HFWLRQLQUHPDLQLQJLQ
  DFWLYHVWDWXVLVFRQVLGHUHGWREHDULJKWRUDSULYLOHJH'XHSURFHVV
  VKDOOLQFOXGHWKHULJKWWRQRWLFHFRXQVHOKHDULQJFRQIURQWDWLRQRI
  KLVDFFXVHUVDQGDOOVXFKRWKHULQFLGHQWVRIGXHSURFHVVDVDUH
  RUGLQDULO\DYDLODEOHLQSURFHHGLQJVZKHWKHURUQRWPLVIHDVDQFHLV
  FKDUJHGXSRQSURRIRIZKLFKDSHQDOW\PD\EHLPSRVHG
           1RSHUVRQKROGLQJDQRIILFHVSHFLILHGLQ6XEVHFWLRQ
  RIWKLV6HFWLRQVKDOOVLWDVDPHPEHURIWKH&RPPLVVLRQLQDQ\
  SURFHHGLQJLQYROYLQJKLVRZQVXVSHQVLRQGLVFLSOLQHFHQVXUH
  UHWLUHPHQWRUUHPRYDO
           7KLV6HFWLRQDLVDOWHUQDWLYHWRDQGFXPXODWLYHRI
  WKHPHWKRGVRIUHPRYDORISHUVRQVKROGLQJDQRIILFHQDPHGLQ3DUDJUDSK
  $RI6XEVHFWLRQRIWKLV6HFWLRQSURYLGHGHOVHZKHUHLQWKLV
  &RQVWLWXWLRQ
           7KH/HJLVODWXUHPD\SURPXOJDWHODZVLQIXUWKHUDQFHRI
  WKLV6HFWLRQWKDWDUHQRWLQFRQVLVWHQWZLWKLWVSURYLVLRQV

  $GGHG1RY6XEVHFVDPHQGHG1RY6XEVHFV
  DQGDPHQGHG1RY6XEVHFV
  DQGDPHQGHG1RY6XEVHFVDQGDPHQGHG
  DQGDGGHG1RY6XEVHFVDQGDPHQGHG1RY
  6XEVHFVDQGDPHQGHG1RY6XEVHFDPHQGHG
  1RY6XEVHFDPHQGHG1RY7(0325$5
  75$16,7,213529,6,216IRU6HFD6HH$SSHQGL[1RWHVDQG


       6HF6835(0(&2857-867,&(66(&7,216(/,*,%,/,7
  (/(&7,219$&$1&,(6D7KH6XSUHPH&RXUWVKDOOFRQVLVWRIWKH&KLHI
  -XVWLFHDQGHLJKW-XVWLFHVDQ\ILYHRIZKRPVKDOOFRQVWLWXWHD
KWWSZZZVWDWXWHVOHJLVVWDWHW[XV'RFV&1KWP&1KWP                                                    
                                            7+(7(;$6&2167,787,21$57,&/(%,//2)5,*+76

  
                                                
                                                     7+(7(;$6&2167,787,21

                                                  $57,&/(%,//2)5,*+76

             7KDWWKHJHQHUDOJUHDWDQGHVVHQWLDOSULQFLSOHVRIOLEHUW\DQG
  IUHHJRYHUQPHQWPD\EHUHFRJQL]HGDQGHVWDEOLVKHGZHGHFODUH
       6HF)5(('20$1'629(5(,*172)67$7(7H[DVLVDIUHHDQG
  LQGHSHQGHQW6WDWHVXEMHFWRQO\WRWKH&RQVWLWXWLRQRIWKH8QLWHG
  6WDWHVDQGWKHPDLQWHQDQFHRIRXUIUHHLQVWLWXWLRQVDQGWKH
  SHUSHWXLW\RIWKH8QLRQGHSHQGXSRQWKHSUHVHUYDWLRQRIWKHULJKWRI
  ORFDOVHOIJRYHUQPHQWXQLPSDLUHGWRDOOWKH6WDWHV
  
       6HF,1+(5(1732/,7,&$/32:(55(38%/,&$1)2502)*29(510(17
  $OOSROLWLFDOSRZHULVLQKHUHQWLQWKHSHRSOHDQGDOOIUHH
  JRYHUQPHQWVDUHIRXQGHGRQWKHLUDXWKRULW\DQGLQVWLWXWHGIRUWKHLU
  EHQHILW7KHIDLWKRIWKHSHRSOHRI7H[DVVWDQGVSOHGJHGWRWKH
  SUHVHUYDWLRQRIDUHSXEOLFDQIRUPRIJRYHUQPHQWDQGVXEMHFWWRWKLV
  OLPLWDWLRQRQO\WKH\KDYHDWDOOWLPHVWKHLQDOLHQDEOHULJKWWR
  DOWHUUHIRUPRUDEROLVKWKHLUJRYHUQPHQWLQVXFKPDQQHUDVWKH\PD\
  WKLQNH[SHGLHQW
  
       6HF(48$/5,*+76$OOIUHHPHQZKHQWKH\IRUPDVRFLDO
  FRPSDFWKDYHHTXDOULJKWVDQGQRPDQRUVHWRIPHQLVHQWLWOHGWR
  H[FOXVLYHVHSDUDWHSXEOLFHPROXPHQWVRUSULYLOHJHVEXWLQ
  FRQVLGHUDWLRQRISXEOLFVHUYLFHV
  
       6HFD(48$/,781'(57+(/$:(TXDOLW\XQGHUWKHODZVKDOO
  QRWEHGHQLHGRUDEULGJHGEHFDXVHRIVH[UDFHFRORUFUHHGRU
  QDWLRQDORULJLQ7KLVDPHQGPHQWLVVHOIRSHUDWLYH

  $GGHG1RY


       6HF5(/,*,2867(6761RUHOLJLRXVWHVWVKDOOHYHUEH
  UHTXLUHGDVDTXDOLILFDWLRQWRDQ\RIILFHRUSXEOLFWUXVWLQWKLV
  6WDWHQRUVKDOODQ\RQHEHH[FOXGHGIURPKROGLQJRIILFHRQDFFRXQWRI
  KLVUHOLJLRXVVHQWLPHQWVSURYLGHGKHDFNQRZOHGJHWKHH[LVWHQFHRID
  6XSUHPH%HLQJ

KWWSZZZVWDWXWHVOHJLVVWDWHW[XV627:'RFV&1KWP&1KWP                                          
Page 40                                                                               TEXAS RULES OF APPELLATE PROCEDURE


           (1)   Time for Request. At any time before the                              court clerk for inclusion in the clerk’s record or a
                 clerk’s record is prepared, any party may file                        supplement. If the parties cannot agree, the trial
                 with the trial court clerk a written designation                      court must — on any party's motion or at the
                 specifying items to be included in the record.                        appellate court's request — determine what
                                                                                       constitutes an accurate copy of the missing item and
           (2)   Request Must be Specific. A party requesting                          order it to be included in the clerk’s record or a
                 that an item be included in the clerk’s record                        supplement.
                 must specifically describe the item so that the
                 clerk can readily identify it. The clerk will                  (f)    Original Documents. If the trial court determines
                 disregard a general designation, such as one for                      that original documents filed with the trial court
                 “all papers filed in the case.”                                       clerk should be inspected by the appellate court or
                                                                                       sent to that court in lieu of copies, the trial court
           (3)   Requesting Unnecessary Items. In a civil case,                        must make an order for the safekeeping,
                 if a party requests that more items than                              transportation, and return of those original
                 necessary be included in the clerk’s record or                        documents. The order must list the original
                 any supplement, the appellate court may —                             documents and briefly describe them. All the
                 regardless of the appeal's outcome — require                          documents must be arranged in their listed sequence
                 that party to pay the costs for the preparation of                    and bound firmly together. On any party's motion or
                 the unnecessary portion.                                              its own initiative, the appellate court may direct the
                                                                                       trial court clerk to send it any original document.
           (4)   Failure to Timely Request. An appellate court
                 must not refuse to file the clerk’s record or a                (g)    Additional Copies of Clerk’s Record in Criminal
                 supplemental clerk’s record because of a                              Cases. In a criminal case, the clerk’s record must be
                 failure to timely request items to be included in                     made in duplicate, and in a case in which the death
                 the clerk’s record.                                                   penalty was assessed, in triplicate. The trial court
                                                                                       clerk must retain the copy or copies for the parties to
     (c)   Supplementation.                                                            use with the court’s permission.

           (1)   If a relevant item has been omitted from the                   (h)    Clerk May Consult With Parties. The clerk may
                 clerk’s record, the trial court, the appellate                        consult with the parties concerning the contents of
                 court, or any party may by letter direct the trial                    the clerk’s record.
                 court clerk to prepare, certify, and file in the
                 appellate court a supplement containing the               34.6. Reporter’s Record
                 omitted item.
                                                                                (a)    Contents.
           (2)   If the appellate court in a criminal case orders
                 the trial court to prepare and file findings of                       (1)   Stenographic Recording. If the proceedings
                 fact and conclusions of law as required by law,                             were stenographically recorded, the reporter’s
                 or certification of the defendant's right of                                record consists of the court reporter’s
                 appeal as required by these rules, the trial court                          transcription of so much of the proceedings,
                 clerk must prepare, certify, and file in the                                and any of the exhibits, that the parties to the
                 appellate court a supplemental clerk’s record                               appeal designate.
                 containing those findings and conclusions.
                                                                                       (2)   Electronic Recording. If the proceedings were
           (3)   Any supplemental clerk’s record will be part of                             electronically recorded, the reporter’s record
                 the appellate record.                                                       consists of certified copies of all tapes or other
                                                                                             audio-storage devices on which the
     (d)   Defects or Inaccuracies. If the clerk’s record is                                 proceedings were recorded, any of the exhibits
           defective or inaccurate, the appellate clerk must                                 that the parties to the appeal designate, and
           inform the trial court clerk of the defect or                                     certified copies of the logs prepared by the
           inaccuracy and instruct the clerk to make the                                     court recorder under Rule 13.2.
           correction.
                                                                                (b)    Request for preparation.
     (e)   Clerk’s Record Lost or Destroyed. If a filing
           designated for inclusion in the clerk’s record has                          (1)   Request to Court Reporter. At or before the
           been lost or destroyed, the parties may, by written                               time for perfecting the appeal, the appellant
           stipulation, deliver a copy of that item to the trial                             must request in writing that the official reporter

                                                                      40
TEXAS RULES OF APPELLATE PROCEDURE                                                                                              Page 41


                prepare the reporter’s record. The request must            (d)   Supplementation. If anything relevant is omitted
                designate the exhibits to be included. A request                 from the reporter’s record, the trial court, the
                to the court reporter — but not the court                        appellate court, or any party may by letter direct the
                recorder — must also designate the portions of                   official court reporter to prepare, certify, and file in
                the proceedings to be included.                                  the appellate court a supplemental reporter’s record
                                                                                 containing the omitted items. Any supplemental
          (2)   Filing. The appellant must file a copy of the                    reporter’s record is part of the appellate record.
                request with the trial court clerk.
                                                                           (e)   Inaccuracies in the Reporter’s Record.
          (3)   Failure to Timely Request. An appellate court
                must not refuse to file a reporter’s record or a                 (1)   Correction of Inaccuracies by Agreement. The
                supplemental reporter’s record because of a                            parties may agree to correct an inaccuracy in
                failure to timely request it.                                          the reporter’s record, including an exhibit,
                                                                                       without the court reporter's recertification.
    (c)   Partial Reporter’s Record.
                                                                                 (2)   Correction of Inaccuracies by Trial Court. If
          (1)   Effect on Appellate Points or Issues. If the                           the parties cannot agree on whether or how to
                appellant requests a partial reporter’s record,                        correct the reporter's record so that the text
                the appellant must include in the request a                            accurately discloses what occurred in the trial
                statement of the points or issues to be presented                      court and the exhibits are accurate, the trial
                on appeal and will then be limited to those                            court must – after notice and hearing – settle
                points or issues.                                                      the dispute. If the court finds any inaccuracy,
                                                                                       it must order the court reporter to conform the
          (2)   Other Parties May Designate Additions. Any                             reporter’s record (including text and any
                other party may designate additional exhibits                          exhibits) to what occurred in the trial court, and
                and portions of the testimony to be included in                        to file certified corrections in the appellate
                the reporter’s record.                                                 court.

          (3)   Costs; Requesting Unnecessary Matter.                            (3)   Correction After Filing in Appellate Court. If
                Additions requested by another party must be                           the dispute arises after the reporter’s record has
                included in the reporter’s record at the                               been filed in the appellate court, that court may
                appellant's cost. But if the trial court finds that                    submit the dispute to the trial court for
                all or part of the designated additions are                            resolution. The trial court must then proceed as
                unnecessary to the appeal, the trial court may                         under subparagraph (e)(2).
                order the other party to pay the costs for the
                preparation of the unnecessary additions. This             (f)   Reporter’s Record Lost or Destroyed. An appellant
                paragraph does not affect the appellate court's                  is entitled to a new trial under the following
                power to tax costs differently.                                  circumstances:

          (4)   Presumptions. The appellate court must                           (1)   if the appellant has timely requested a
                presume that the partial reporter’s record                             reporter’s record;
                designated by the parties constitutes the entire
                record for purposes of reviewing the stated                      (2)   if, without the appellant's fault, a significant
                points or issues. This presumption applies even                        exhibit or a significant portion of the court
                if the statement includes a point or issue                             reporter's notes and records has been lost or
                complaining of the legal or factual                                    destroyed or – if the proceedings were
                insufficiency of the evidence to support a                             electronically recorded – a significant portion
                specific factual finding identified in that point                      of the recording has been lost or destroyed or is
                or issue.                                                              inaudible;

          (5)   Criminal Cases. In a criminal case, if the                       (3)   if the lost, destroyed, or inaudible portion of
                statement contains a point complaining that the                        the reporter’s record, or the lost or destroyed
                evidence is insufficient to support a finding of                       exhibit, is necessary to the appeal's resolution;
                guilt, the record must include all the evidence                        and
                admitted at the trial on the issue of guilt or
                innocence and punishment.                                        (4)   if the lost, destroyed or inaudible portion of the
                                                                                       reporter's record cannot be replaced by


                                                                      41
Page 42                                                                                 TEXAS RULES OF APPELLATE PROCEDURE


                  agreement of the parties, or the lost or                  the rules. In subdivision 34.2, the requisites of an agreed record
                  destroyed exhibit cannot be replaced either by            are more clearly stated. Former Rule 50(d), regarding the burden
                  agreement of the parties or with a copy                   to file a complete record, is repealed. Subdivision 34.4 is from
                  determined by the trial court to accurately               former Rules 51(c) and 53(h). Former Rule 50(f), regarding a
                  duplicate with reasonable certainty the original          violation of the rules, is repealed. Subparagraph 34.5(b)(3)
                  exhibit.                                                  allows the appellate court to tax costs against a party for
                                                                            requiring unnecessary items to be included in the clerk’s record.
      (g)   Original Exhibits.                                              Paragraph 34.5(c) is new and provides for supplementation of the
                                                                            clerk’s record. The provisions of paragraph 34.5(d) are from
            (1)   Reporter May Use in Preparing Reporter’s                  former Rule 55(b). The provisions of paragraph 34.5(e) are from
                  Record. At the court reporter's request, the trial        former Rule 50(e). Paragraph 34.5(h) specifically allows the
                  court clerk must give all original exhibits to the        clerk to consult with the parties to determine the contents of the
                  reporter for use in preparing the reporter’s              clerk’s record. Paragraph 34.6(a), defining the reporter’s record,
                  record. Unless ordered to include original                is new. Former Rules 53(b) (Other Requests), (d) (Partial
                  exhibits in the reporter’s record, the court              Statement), and (e) (Unnecessary Portions) are merged into
                  reporter must return the original exhibits to the         paragraph 34.6(c). Paragraph 34.6(d) is new. Paragraph 34.6(e)
                  clerk after copying them for inclusion in the             is from former Rule 55. Paragraph 34.6(f) is from former Rule
                  reporter’s record. If someone other than the              50(d). The provisions of former Rules 53(f) (Certification by
                  trial court clerk possesses an original exhibit,          Court Reporter) and (h) (Form) are moved to the Order of the
                  either the trial court or the appellate court may         Supreme Court and the Court of Criminal Appeals on the
                  order that person to deliver the exhibit to the           preparation of the record. Former Rule 53(I) (Narrative
                  trial court clerk.                                        Statement) is repealed. The provisions of former Rule 53(j)
                                                                            (Free Statement of Facts) are moved to Rule 20. Former Rule
            (2)   Use of Original Exhibits by Appellate Court. If           53(k) (Duty of Appellant to File) is repealed; it is now the duty
                  the trial court determines that original exhibits         of the court reporter to file the reporter’s record. Paragraph
                  should be inspected by the appellate court or             34.6(g) is from former Rule 51(d). Former Rule 53(g) is now
                  sent to that court in lieu of copies, the trial           paragraph 34.6(I). Former Rule 53(l) is now paragraph 34.6(h).
                  court must make an order for the safekeeping,             The need for two duplicate records in a death penalty case was
                  transportation, and return of those exhibits. The         created by the habeas corpus provision in Code of Criminal
                  order must list the exhibits and briefly describe         Procedure article 11.071.
                  them. To the extent practicable, all the exhibits
                  must be arranged in their listed order and                        Comment to 2002 change: Rule 34.5(a) is amended to
                  bound firmly together before being sent to the            require that the record in a criminal case include the certification
                  appellate clerk. On any party's motion or its             of defendant's right of appeal; see Rule 25.2(d). Rule 34.5(c) is
                  own initiative, the appellate court may direct            amended to make clear that an appellate court may order the trial
                  the trial court clerk to send it any original             court to make such a certification for inclusion in a supplemental
                  exhibit.                                                  clerk's record. Subparagraphs 34.6(e) and (f) are amended to
                                                                            clarify the application to exhibits. The language in subparagraph
      (h)   Additional Copies of Reporter’s Record in Criminal              (e)(2) referring to the text of the record is simplified without
            Cases. In a criminal case in which a party requests             substantive change. Subparagraph (e)(3) incorporates the
            a reporter’s record, the court reporter must prepare a          procedures specified in (e)(2). The language in subparagraph (f)
            duplicate of the reporter’s record and file it with the         is clarified to require agreement only as to the portion of the text
            trial court clerk. In a case where the death penalty            at issue, and to provide that the trial court may determine that a
            was assessed, the court reporter must prepare two               copy of an exhibit should be used even if the parties cannot
            duplicates of the reporter’s record.                            agree.

      (i)   Supreme Court and Court of Criminal Appeals May
            Set Fee. From time to time, the Supreme Court and                            Rule 35. Time to File Record;
            the Court of Criminal Appeals may set the fee that                           Responsibility for Filing Record
            the court reporters may charge for preparing the
            reporter’s record.                                              35.1. Civil Cases

                     Notes and Comments                                           The appellate record must be filed in the appellate court
                                                                            within 60 days after the judgment is signed, except as follows:
      Comment to 1997 change: Former Rules 50, 51 and 53 are
merged. Clerk’s record is substituted for transcript, and                         (a)    if Rule 26.1(a) applies, within 120 days after the
reporter’s record is substituted for statement of facts throughout                       judgment is signed;

                                                                       42
TEXAS RULES OF APPELLATE PROCEDURE                                                                                                     Page 43


     (b)   if Rule 26.1(b) applies, within 10 days after the                           requested by the clerk or reporter. Each extension
           notice of appeal is filed; or                                               must not exceed 30 days in an ordinary or restricted
                                                                                       appeal, or 10 days in an accelerated appeal. The
     (c)   if Rule 26.1(c) applies, within 30 days after the                           appellate court must allow the record to be filed late
           notice of appeal is filed.                                                  when the delay is not the appellant’s fault, and may
                                                                                       do so when the delay is the appellant’s fault. The
35.2. Criminal Cases                                                                   appellate court may enter any order necessary to
                                                                                       ensure the timely filing of the appellate record.
     The appellate record must be filed in the appellate court:
                                                                                                 Notes and Comments
     (a)   if a motion for new trial is not filed, within 60 days
           after the date the sentence is imposed or suspended                    Comment to 1997 change: This is former Rule 54. In
           in open court or the order appealed from is signed;             subdivision 35.1, the time to file the record in civil cases is based
                                                                           on the date the judgment is signed except in accelerated and
     (b)   if a timely motion for new trial is filed and denied,           restricted appeals, in which the time to file the record is based on
           within 120 days after the date the sentence is                  the date the notice of appeal is filed. Subdivision 35.3 is new
           imposed or suspended in open court; or                          and makes it the responsibility of the trial court clerk and court
                                                                           reporter to file the record. Former Rule 54(c), providing for an
     (c)   if a motion for new trial is granted, within 60 days            extension of time to file the record, is repealed as unnecessary.
           after the order granting the motion is signed.                  The trial court clerk and court reporter should make
                                                                           arrangements with the court of appeals if additional time is
35.3. Responsibility for Filing Record                                     required to file the record, as suggested in Rule 37.3

     (a)   Clerk’s Record. The trial court clerk is responsible
           for preparing, certifying, and timely filing the clerk’s                        Rule 36. Agency Record in
           record if:                                                                       Administrative Appeals
           (1)   a notice of appeal has been filed, and in                 36.1. Scope
                 criminal proceedings, the trial court has
                 certified the defendant's right of appeal, as                   This rule applies only to cases involving judicial review of
                 required by Rule 25.2(d); and                             state agency decisions in contested cases under the
                                                                           Administrative Procedure Act.
           (2)   the party responsible for paying for the
                 preparation of the clerk’s record has paid the            36.2. Inclusion in Appellate Record
                 clerk's fee, has made satisfactory arrangements
                 with the clerk to pay the fee, or is entitled to                The record of an agency proceeding filed in the trial court
                 appeal without paying the fee.                            may be included in either the clerk’s record or the reporter’s
                                                                           record.
     (b)   Reporter’s Record. The official or deputy reporter is
           responsible for preparing, certifying, and timely               36.3. Correcting the Record
           filing the reporter’s record if:
                                                                                 (a)   Correction by Agreement. At any stage of the
           (1) a notice of appeal has been filed;                                      proceeding, the parties may agree to correct an
                                                                                       agency record filed under Section 2001.175(b) of the
           (2) the appellant has requested that the reporter’s                         Government Code to ensure that the agency record
               record be prepared; and                                                 accurately reflects the contested case proceedings
                                                                                       before the agency. The court reporter need not
           (3) the party responsible for paying for the                                recertify the agency record.
               preparation of the reporter’s record has paid the
               reporter’s fee, or has made satisfactory                          (b)   Correction by Trial Court. If the parties cannot agree
               arrangements with the reporter to pay the fee,                          to a correction to the agency record, the appellate
               or is entitled to appeal without paying the fee.                        court must — on any party's motion or its own
                                                                                       incentive — send the question to the trial court.
     (c)   Courts to Ensure Record Timely Filed. The trial and                         After notice and hearing, the trial court must
           appellate courts are jointly responsible for ensuring                       determine what constitutes an accurate copy of the
           that the appellate record is timely filed. The appellate                    agency record and order the agency to send an
           court may extend the deadline to file the record if


                                                                      43
Page 28                                                                             TEXAS RULES OF APPELLATE PROCEDURE


judgment creditor. In subdivision 24.2, the provisions for                           (1)   identify the trial court and state the case's trial
determining the amount of the bond or deposit are simplified.                              court number and style;
All provisions regarding superseding a judgment for an interest
in property are merged into subparagraph 24.2(a)(2) The                              (2)   state the date of the judgment or order appealed
procedure for allowing security in a lesser amount is moved to                             from;
paragraph 24.2(b) and is made applicable to all judgments.
Subdivision 24.4 is taken from former Rule 49. The procedure                         (3)   state that the party desires to appeal;
for appellate review is more precisely stated.
                                                                                     (4)   state the court to which the appeal is taken
       Comment to 2008 change: Subdivision 24.2(c) is amended                              unless the appeal is to either the First or
to clarify the procedure in determining net worth. A debtor's                              Fourteenth Court of Appeals, in which case the
affidavit of net worth must be detailed, but the clerk must file                           notice must state that the appeal is to either of
what is tendered without determining whether it complies with                              those courts;
the rule. If the trial court orders that additional or other security
be given, the debtor is afforded time to comply. Subdivision                         (5)   state the name of each party filing the notice;
24.4(a) is revised to clarify that a party seeking relief from a
supersedeas ruling should file a motion in the court of appeals                      (6)   in an accelerated appeal, state that the appeal is
that has or presumably will have jurisdiction of the appeal. After                         accelerated and state whether it is a parental
the court of appeals has ruled, a party may seek review by filing                          termination or child protection case, as defined
a petition for writ of mandamus in the Supreme Court. See In re                            in Rule 28.4;
Smith / In re Main Place Custom Homes, Inc., 192 S.W.3d 564,
568 (Tex. 2006) (per curiam).                                                        (7)   in a restricted appeal:

                                                                                           (A) state that the appellant is a party affected
                Rule 25. Perfecting Appeal                                                     by the trial court’s judgment but did not
                                                                                               participate — either in person or through
25.1. Civil Cases                                                                              counsel — in the hearing that resulted in
                                                                                               the judgment complained of;
      (a)   Notice of Appeal. An appeal is perfected when a
            written notice of appeal is filed with the trial court                         (B) state that the appellant did not timely file
            clerk. If a notice of appeal is mistakenly filed with                              either a postjudgment motion, request for
            the appellate court, the notice is deemed to have                                  findings of fact and conclusions of law,
            been filed the same day with the trial court clerk, and                            or notice of appeal; and
            the appellate clerk must immediately send the trial
            court clerk a copy of the notice.                                              (C) be verified by the appellant if the
                                                                                               appellant does not have counsel.
      (b)   Jurisdiction of Appellate Court. The filing of a
            notice of appeal by any party invokes the appellate                      (8)   state, if applicable, that the appellant is
            court’s jurisdiction over all parties to the trial court’s                     presumed indigent and may proceed without
            judgment or order appealed from. Any party’s                                   advance payment of costs as provided in Rule
            failure to take any other step required by these rules,                        20.1(a)(3).
            including the failure of another party to perfect an
            appeal under (c), does not deprive the appellate court            (e)    Service of Notice. The notice of appeal must be
            of jurisdiction but is ground only for the appellate                     served on all parties to the trial court's final judgment
            court to act appropriately, including dismissing the                     or, in an interlocutory appeal, on all parties to the
            appeal.                                                                  trial court proceeding.

      (c)   Who Must File Notice. A party who seeks to alter                  (f)    Clerk’s Duties.       The trial court clerk must
            the trial court’s judgment or other appealable order                     immediately send a copy of the notice of appeal to
            must file a notice of appeal. Parties whose interests                    the appellate court clerk and to the court reporter or
            are aligned may file a joint notice of appeal. The                       court reporters responsible for preparing the
            appellate court may not grant a party who does not                       reporter’s record.
            file a notice of appeal more favorable relief than did
            the trial court except for just cause.                            (g)    Amending the Notice. An amended notice of appeal
                                                                                     correcting a defect or omission in an earlier filed
      (d)   Contents of Notice. The notice of appeal must:                           notice may be filed in the appellate court at any time
                                                                                     before the appellant's brief is filed. The amended

                                                                         28
Page 52                                                                              TEXAS RULES OF APPELLATE PROCEDURE


      (c)   reverse the trial court's judgment in whole or in part                          Rule 44. Reversible Error
            and render the judgment that the trial court should
            have rendered;                                                44.1. Reversible Error in Civil Cases

      (d)   reverse the trial court's judgment and remand the                  (a)    Standard for Reversible Error. No judgment may be
            case for further proceedings;                                             reversed on appeal on the ground that the trial court
                                                                                      made an error of law unless the court of appeals
      (e)   vacate the trial court's judgment and dismiss the                         concludes that the error complained of:
            case; or
                                                                                      (1)   probably caused the rendition of an improper
      (f)   dismiss the appeal.                                                             judgment; or

43.3.Rendition Appropriate Unless Remand Necessary                                    (2)   probably prevented the appellant from properly
                                                                                            presenting the case to the court of appeals.
      When reversing a trial court's judgment, the court must
render the judgment that the trial court should have rendered,                 (b)    Error Affecting Only Part of Case. If the error
except when:                                                                          affects part of, but not all, the matter in controversy
                                                                                      and that part is separable without unfairness to the
      (a)   a remand is necessary for further proceedings; or                         parties, the judgment must be reversed and a new
                                                                                      trial ordered only as to the part affected by the error.
      (b)   the interests of justice require a remand for another                     The court may not order a separate trial solely on
            trial.                                                                    unliquidated damages if liability is contested.

43.4. Judgment for Costs in Civil Cases                                   44.2. Reversible Error in Criminal Cases

      In a civil case, the court of appeals’ judgment should                   (a)    Constitutional Error. If the appellate record in a
award to the prevailing party the appellate costs — including                         criminal case reveals constitutional error that is
preparation costs for the clerk’s record and the reporter’s record                    subject to harmless error review, the court of appeals
— that were incurred by that party. But the court of appeals may                      must reverse a judgment of conviction or punishment
tax costs otherwise as required by law or for good cause.                             unless the court determines beyond a reasonable
                                                                                      doubt that the error did not contribute to the
43.5. Judgment Against Sureties in Civil Cases                                        conviction or punishment.

       When a court of appeals affirms the trial court judgment,               (b)    Other Errors. Any other error, defect, irregularity,
or modifies that judgment and renders judgment against the                            or variance that does not affect substantial rights
appellant, the court of appeals must render judgment against the                      must be disregarded.
sureties on the appellant's supersedeas bond, if any, for the
performance of the judgment and for any costs taxed against the                (c)    Presumptions. Unless the following matters were
appellant.                                                                            disputed in the trial court, or unless the record
                                                                                      affirmatively shows the contrary, the court of
43.6. Other Orders                                                                    appeals must presume:

       The court of appeals may make any other appropriate order                      (1)   that venue was proved in the trial court;
that the law and the nature of the case require.
                                                                                      (2)   that the jury was properly impaneled and
                     Notes and Comments                                                     sworn;

      Comment to 1997 changes: Former Rules 80(a) - (c) and                           (3)   that the defendant was arraigned;
82 are merged. Paragraph 43.2(e) allows the court of appeals to
vacate the trial court’s judgment and dismiss the case; paragraph                     (4)   that the defendant pleaded to the indictment or
43.2(f) allows the court of appeals to dismiss the appeal. Both                             other charging instrument; and
provisions are new but codify current practice. Paragraph
43.3(a) is moved here from former Rule 81(c). Paragraph                               (5)   that the court's charge was certified by the trial
43.3(b), allowing a remand in the interest of justice, is new.                              court and filed by the clerk before it was read
Subdivisions 43.4 and 43.5 are from former Rule 82.                                         to the jury.

                                                                          44.3. Defects in Procedure

                                                                     52
 Contract Concerning                                                                                       Page of 9   4-28-2014
                             PROMULGATED BY THE  TEXAS
                                             (Address      REAL ESTATE COMMISSION (TREC)
                                                      of Property)
 EQUAL HOUSING
  OPPORTUNITY
                       ONE TO FOUR FAMILY RESIDENTIAL CONTRACT (RESALE)
                                         NOTICE: Not For Use For Condominium Transactions


1. PARTIES: The parties to this contract are
   (Seller) and                                                                             (Buyer).
   Seller agrees to sell and convey to Buyer and Buyer agrees to buy from Seller the Property defined
   below.
2. PROPERTY: The land, improvements and accessories are collectively referred to as the “Property”.
   A. LAND: Lot                   Block               ,
      Addition, City of                                     , County of                                ,
      Texas, known as
      (address/zip code), or as described on attached exhibit.
   B. IMPROVEMENTS: The house, garage and all other fixtures and improvements attached to the
      above-described real property, including without limitation, the following permanently installed
      and built-in items, if any: all equipment and appliances, valances, screens, shutters, awnings,
      wall-to-wall carpeting, mirrors, ceiling fans, attic fans, mail boxes, television antennas, mounts
      and brackets for televisions and speakers, heating and air-conditioning units, security and fire
      detection equipment, wiring, plumbing and lighting fixtures, chandeliers, water softener system,
      kitchen equipment, garage door openers, cleaning equipment, shrubbery, landscaping, outdoor
      cooking equipment, and all other property owned by Seller and attached to the above described
      real property.
   C. ACCESSORIES: The following described related accessories, if any: window air conditioning units,
      stove, fireplace screens, curtains and rods, blinds, window shades, draperies and rods, door keys,
      mailbox keys, above ground pool, swimming pool equipment and maintenance accessories,
      artificial fireplace logs, and controls for: (i) garage doors, (ii) entry gates, and (iii) other
      improvements and accessories.
   D. EXCLUSIONS: The following improvements and accessories will be retained by Seller and must
      be removed prior to delivery of possession:
                                                                                                       .

3. SALES PRICE:
   A. Cash portion of Sales Price payable by Buyer at closing .............................. $
   B. Sum of all financing described below (excluding any loan funding
       fee or mortgage insurance premium) ...................................................... $
   C. Sales Price (Sum of A and B) ................................................................... $
4. FINANCING (Not for use with reverse mortgage financing): The portion of Sales Price not
   payable in cash will be paid as follows: (Check applicable boxes below)
q A.THIRD PARTY FINANCING: One or more third party mortgage loans in the total amount of
    $_______            (excluding any loan funding fee or mortgage insurance premium).
     (1) Property Approval: If the Property does not satisfy the lenders' underwriting requirements for
          the loan(s) (including, but not limited to appraisal, insurability and lender required repairs),
          Buyer may terminate this contract by giving notice to Seller prior to closing and the earnest
          money will be refunded to Buyer.
     (2) Credit Approval: (Check one box only)
     q (a) This contract is subject to Buyer being approved for the financing described in the attached
              Third Party Financing Addendum for Credit Approval.
     q (b) This contract is not subject to Buyer being approved for financing and does not involve FHA
              or VA financing.
q B. ASSUMPTION: The assumption of the unpaid principal balance of one or more promissory notes
     described in the attached TREC Loan Assumption Addendum.
q C. SELLER FINANCING: A promissory note from Buyer to Seller of $                          , secured by
     vendor's and deed of trust liens, and containing the terms and conditions described in the attached
     TREC Seller Financing Addendum. If an owner policy of title insurance is furnished, Buyer shall
     furnish Seller with a mortgagee policy of title insurance.


Initialed for identification by Buyer                        and Seller                                         TREC NO. 20-12
Contract Concerning                                                                     Page 2 of 9   4-28-2014
                                              (Address of Property)


    5. EARNEST MONEY: Upon execution of this contract by all parties, Buyer shall deposit
       $                   as earnest money with                                               , as escrow
       agent, at                                                                           (address). Buyer
       shall deposit additional earnest money of $                                with escrow agent within
            days after the effective date of this contract. If Buyer fails to deposit the earnest money as
       required by this contract, Buyer will be in default.
    6. TITLE POLICY AND SURVEY:
       A. TITLE POLICY: Seller shall furnish to Buyer at q Seller’s q Buyer’s expense an owner policy
          of title insurance (Title Policy) issued by                                                  (Title
          Company) in the amount of the Sales Price, dated at or after closing, insuring Buyer against
          loss under the provisions of the Title Policy, subject to the promulgated exclusions (including
          existing building and zoning ordinances) and the following exceptions:
          (1) Restrictive covenants common to the platted subdivision in which the Property is located.
          (2) The standard printed exception for standby fees, taxes and assessments.
          (3) Liens created as part of the financing described in Paragraph 4.
          (4) Utility easements created by the dedication deed or plat of the subdivision in which the
              Property is located.
          (5) Reservations or exceptions otherwise permitted by this contract or as may be approved
              by Buyer in writing.
          (6) The standard printed exception as to marital rights.
          (7) The standard printed exception as to waters, tidelands, beaches, streams, and related
              matters.
          (8) The standard printed exception as to discrepancies, conflicts, shortages in area or boundary
              lines, encroachments or protrusions, or overlapping improvements: q(i) will not be
              amended or deleted from the title policy; q(ii) will be amended to read, "shortages in area"
              at the expense of qBuyer qSeller.
       B. COMMITMENT: Within 20 days after the Title Company receives a copy of this contract,
          Seller shall furnish to Buyer a commitment for title insurance (Commitment) and, at Buyer's
          expense, legible copies of restrictive covenants and documents evidencing exceptions in the
          Commitment (Exception Documents) other than the standard printed exceptions. Seller
          authorizes the Title Company to deliver the Commitment and Exception Documents to Buyer
          at Buyer's address shown in Paragraph 21. If the Commitment and Exception Documents are
          not delivered to Buyer within the specified time, the time for delivery will be automatically
          extended up to 15 days or 3 days before the Closing Date, whichever is earlier. If, due to
          factors beyond Seller’s control, the Commitment and Exception Documents are not delivered
          within the time required, Buyer may terminate this contract and the earnest money will be
          refunded to Buyer.
       C. SURVEY: The survey must be made by a registered professional land surveyor acceptable to
          the Title Company and Buyer’s lender(s). (Check one box only)
       q(1) Within             days after the effective date of this contract, Seller shall furnish to Buyer
             and Title Company Seller's existing survey of the Property and a Residential Real Property
             Affidavit promulgated by the Texas Department of Insurance (T-47 Affidavit). If Seller
             fails to furnish the existing survey or affidavit within the time prescribed, Buyer
             shall obtain a new survey at Seller's expense no later than 3 days prior to Closing
             Date. If the existing survey or affidavit is not acceptable to Title Company or Buyer's
             lender(s), Buyer shall obtain a new survey at qSeller's qBuyer's expense no later than 3
             days prior to Closing Date.
       q(2) Within               days after the effective date of this contract, Buyer shall obtain a new
             survey at Buyer's expense. Buyer is deemed to receive the survey on the date of actual
             receipt or the date specified in this paragraph, whichever is earlier.
       q(3) Within            _ days after the effective date of this contract, Seller, at Seller's expense
             shall furnish a new survey to Buyer.
       D. OBJECTIONS: Buyer may object in writing to defects, exceptions, or encumbrances to title:
          disclosed on the survey other than items 6A(1) through (7) above; disclosed in the
          Commitment other than items 6A(1) through (8) above; or which prohibit the following use
          or activity:
                                                                                                            .
          Buyer must object the earlier of (i) the Closing Date or (ii) _       days after Buyer receives
          the Commitment, Exception Documents, and the survey. Buyer’s failure to object within the
          time allowed will constitute a waiver of Buyer’s right to object; except that the requirements
          in Schedule C of the Commitment are not waived by Buyer. Provided Seller is not obligated
          to incur any expense, Seller shall cure the timely objections of Buyer or any third party lender

Initialed for identification by Buyer                and Seller                               TREC NO. 20-12
Contract Concerning                                                                    Page 3 of 9   4-28-2014
                                             (Address of Property)

        within 15 days after Seller receives the objections and the Closing Date will be extended as
        necessary. If objections are not cured within such 15 day period, this contract will terminate
        and the earnest money will be refunded to Buyer unless Buyer waives the objections.
     E. TITLE NOTICES:
        (1) ABSTRACT OR TITLE POLICY: Broker advises Buyer to have an abstract of title covering
            the Property examined by an attorney of Buyer’s selection, or Buyer should be furnished
            with or obtain a Title Policy. If a Title Policy is furnished, the Commitment should be
            promptly reviewed by an attorney of Buyer’s choice due to the time limitations on Buyer’s
            right to object.
        (2) MEMBERSHIP IN PROPERTY OWNERS ASSOCIATION(S): The Property qis qis not subject
            to mandatory membership in a property owners association(s). If the Property is subject
            to mandatory membership in a property owners association(s), Seller notifies Buyer under
            §5.012, Texas Property Code, that, as a purchaser of property in the residential
            community identified in Paragraph 2A in which the Property is located, you are obligated
            to be a member of the property owners association(s). Restrictive covenants governing
            the use and occupancy of the Property and all dedicatory instruments governing the
            establishment, maintenance, or operation of this residential community have been or will
            be recorded in the Real Property Records of the county in which the Property is located.
            Copies of the restrictive covenants and dedicatory instruments may be obtained from the
            county clerk. You are obligated to pay assessments to the property owners
            association(s). The amount of the assessments is subject to change. Your failure
            to pay the assessments could result in enforcement of the association’s lien on
            and the foreclosure of the Property.
            Section 207.003, Property Code, entitles an owner to receive copies of any document that
            governs the establishment, maintenance, or operation of a subdivision, including, but not
            limited to, restrictions, bylaws, rules and regulations, and a resale certificate from a
            property owners' association. A resale certificate contains information including, but not
            limited to, statements specifying the amount and frequency of regular assessments and
            the style and cause number of lawsuits to which the property owners' association is a
            party, other than lawsuits relating to unpaid ad valorem taxes of an individual member of
            the association. These documents must be made available to you by the property owners'
            association or the association's agent on your request.
            If Buyer is concerned about these matters, the TREC promulgated Addendum for
            Property Subject to Mandatory Membership in a Property Owners Association(s)
            should be used.
        (3) STATUTORY TAX DISTRICTS: If the Property is situated in a utility or other statutorily
            created district providing water, sewer, drainage, or flood control facilities and services,
            Chapter 49, Texas Water Code, requires Seller to deliver and Buyer to sign the statutory
            notice relating to the tax rate, bonded indebtedness, or standby fee of the district prior to
            final execution of this contract.
        (4) TIDE WATERS: If the Property abuts the tidally influenced waters of the state, §33.135,
            Texas Natural Resources Code, requires a notice regarding coastal area property to be
            included in the contract. An addendum containing the notice promulgated by TREC or
            required by the parties must be used.
        (5) ANNEXATION: If the Property is located outside the limits of a municipality, Seller notifies
            Buyer under §5.011, Texas Property Code, that the Property may now or later be included
            in the extraterritorial jurisdiction of a municipality and may now or later be subject to
            annexation by the municipality. Each municipality maintains a map that depicts its
            boundaries and extraterritorial jurisdiction. To determine if the Property is located within a
            municipality’s extraterritorial jurisdiction or is likely to be located within a municipality’s
            extraterritorial jurisdiction, contact all municipalities located in the general proximity of
            the Property for further information.
        (6) PROPERTY LOCATED IN A CERTIFICATED SERVICE AREA OF A UTILITY SERVICE
            PROVIDER: Notice required by §13.257, Water Code: The real property, described in
            Paragraph 2, that you are about to purchase may be located in a certificated water or
            sewer service area, which is authorized by law to provide water or sewer service to the
            properties in the certificated area. If your property is located in a certificated area there
            may be special costs or charges that you will be required to pay before you can receive
            water or sewer service. There may be a period required to construct lines or other
            facilities necessary to provide water or sewer service to your property. You are advised to
            determine if the property is in a certificated area and contact the utility service provider
            to determine the cost that you will be required to pay and the period, if any, that is
            required to provide water or sewer service to your property. The undersigned Buyer
            hereby acknowledges receipt of the foregoing notice at or before the execution of a
            binding contract for the purchase of the real property described in Paragraph 2 or at
            closing of purchase of the real property.

Initialed for identification by Buyer               and Seller                               TREC NO. 20-12
Contract Concerning                                                                     Page 4 of 9   4-28-2014
                                             (Address of Property)


          (7) PUBLIC IMPROVEMENT DISTRICTS: If the Property is in a public improvement district,
              §5.014, Property Code, requires Seller to notify Buyer as follows: As a purchaser of this
              parcel of real property you are obligated to pay an assessment to a municipality or
              county for an improvement project undertaken by a public improvement district under
              Chapter 372, Local Government Code. The assessment may be due annually or in
              periodic installments. More information concerning the amount of the assessment and the
              due dates of that assessment may be obtained from the municipality or county levying
              the assessment. The amount of the assessments is subject to change. Your failure to pay
              the assessments could result in a lien on and the foreclosure of your property.
          (8) TRANSFER FEES: If the Property is subject to a private transfer fee obligation, §5.205,
              Property Code, requires Seller to notify Buyer as follows: The private transfer fee
              obligation may be governed by Chapter 5, Subchapter G of the Texas Property Code.
          (9) PROPANE GAS SYSTEM SERVICE AREA: If the Property is located in a propane gas
              system service area owned by a distribution system retailer, Seller must give Buyer
              written notice as required by §141.010, Texas Utilities Code. An addendum containing
              the notice approved by TREC or required by the parties should be used.
    7. PROPERTY CONDITION:
       A. ACCESS, INSPECTIONS AND UTILITIES: Seller shall permit Buyer and Buyer’s agents access
          to the Property at reasonable times. Buyer may have the Property inspected by inspectors
          selected by Buyer and licensed by TREC or otherwise permitted by law to make inspections.
          Seller at Seller's expense shall immediately cause existing utilities to be turned on and shall
          keep the utilities on during the time this contract is in effect.
       B. SELLER'S DISCLOSURE NOTICE PURSUANT TO §5.008, TEXAS PROPERTY CODE (Notice):
          (Check one box only)
       q (1) Buyer has received the Notice.
       q (2) Buyer has not received the Notice. Within                  days after the effective date of this
              contract, Seller shall deliver the Notice to Buyer. If Buyer does not receive the Notice,
              Buyer may terminate this contract at any time prior to the closing and the earnest money
              will be refunded to Buyer. If Seller delivers the Notice, Buyer may terminate this contract
              for any reason within 7 days after Buyer receives the Notice or prior to the closing,
              whichever first occurs, and the earnest money will be refunded to Buyer.
       q (3)The Seller is not required to furnish the notice under the Texas Property Code.
       C. SELLER’S DISCLOSURE OF LEAD-BASED PAINT AND LEAD-BASED PAINT HAZARDS is
          required by Federal law for a residential dwelling constructed prior to 1978.
       D. ACCEPTANCE OF PROPERTY CONDITION: “As Is” means the present condition of the Property
          with any and all defects and without warranty except for the warranties of title and the
          warranties in this contract. Buyer’s agreement to accept the Property As Is under Paragraph
          7D(1) or (2) does not preclude Buyer from inspecting the Property under Paragraph 7A, from
          negotiating repairs or treatments in a subsequent amendment, or from terminating this
          contract during the Option Period, if any.
          (Check one box only)
       q (1) Buyer accepts the Property As Is.
       q (2) Buyer accepts the Property As Is provided Seller, at Seller’s expense, shall complete the
              following specific repairs and treatments:
                                                                                                           .
              (Do not insert general phrases, such as “subject to inspections” that do not identify
              specific repairs and treatments.)
       E. LENDER REQUIRED REPAIRS AND TREATMENTS: Unless otherwise agreed in writing, neither
          party is obligated to pay for lender required repairs, which includes treatment for wood
          destroying insects. If the parties do not agree to pay for the lender required repairs or
          treatments, this contract will terminate and the earnest money will be refunded to Buyer. If
          the cost of lender required repairs and treatments exceeds 5% of the Sales Price, Buyer may
          terminate this contract and the earnest money will be refunded to Buyer.
       F. COMPLETION OF REPAIRS AND TREATMENTS: Unless otherwise agreed in writing: (i) Seller
          shall complete all agreed repairs and treatments prior to the Closing Date; and (ii) all required
          permits must be obtained, and repairs and treatments must be performed by persons who are
          licensed to provide such repairs or treatments or, if no license is required by law, are
          commercially engaged in the trade of providing such repairs or treatments. At Buyer’s
          election, any transferable warranties received by Seller with respect to the repairs and
          treatments will be transferred to Buyer at Buyer’s expense. If Seller fails to complete any
          agreed repairs and treatments prior to the Closing Date, Buyer may exercise remedies under
          Paragraph 15 or extend the Closing Date up to 5 days if necessary for Seller to complete the
          repairs and treatments.
       G. ENVIRONMENTAL MATTERS: Buyer is advised that the presence of wetlands, toxic substances,
          including asbestos and wastes or other environmental hazards, or the presence of a
          threatened or endangered species or its habitat may affect Buyer’s intended use of the

Initialed for identification by Buyer               and Seller                                TREC NO. 20-12
Contract Concerning                                                                      Page 5 of 9   4-28-2014
                                              (Address of Property)

          Property. If Buyer is concerned about these matters, an addendum promulgated by TREC or
          required by the parties should be used.
       H. RESIDENTIAL SERVICE CONTRACTS: Buyer may purchase a residential service contract
          from a residential service company licensed by TREC. If Buyer purchases a residential
          service contract, Seller shall reimburse Buyer at closing for the cost of the residential
          service contract in an amount not exceeding $                  . Buyer should review any
          residential service contract for the scope of coverage, exclusions and limitations. The
          purchase of a residential service contract is optional. Similar coverage may be
          purchased from various companies authorized to do business in Texas.
    8. BROKERS' FEES: All obligations of the parties for payment of brokers’ fees are contained in
       separate written agreements.
    9. CLOSING:
       A. The closing of the sale will be on or before                               , 20      , or within 7
          days after objections made under Paragraph 6D have been cured or waived, whichever date
          is later (Closing Date). If either party fails to close the sale by the Closing Date, the non-
          defaulting party may exercise the remedies contained in Paragraph 15.
       B. At closing:
          (1) Seller shall execute and deliver a general warranty deed conveying title to the Property
              to Buyer and showing no additional exceptions to those permitted in Paragraph 6 and
              furnish tax statements or certificates showing no delinquent taxes on the Property.
          (2) Buyer shall pay the Sales Price in good funds acceptable to the escrow agent.
          (3) Seller and Buyer shall execute and deliver any notices, statements, certificates,
              affidavits, releases, loan documents and other documents reasonably required for the
              closing of the sale and the issuance of the Title Policy.
          (4) There will be no liens, assessments, or security interests against the Property which will
              not be satisfied out of the sales proceeds unless securing the payment of any loans
              assumed by Buyer and assumed loans will not be in default.
          (5)If the Property is subject to a residential lease, Seller shall transfer security deposits (as
              defined under §92.102, Property Code), if any, to Buyer. In such an event, Buyer shall
              deliver to the tenant a signed statement acknowledging that the Buyer has received the
              security deposit and is responsible for the return of the security deposit, and specifying
              the exact dollar amount of the security deposit.
    10.POSSESSION:
       A Buyer’s Possession: Seller shall deliver to Buyer possession of the Property in its present or
          required condition, ordinary wear and tear excepted: qupon closing and funding
          qaccording to a temporary residential lease form promulgated by TREC or other written
          lease required by the parties. Any possession by Buyer prior to closing or by Seller after
          closing which is not authorized by a written lease will establish a tenancy at sufferance
          relationship between the parties. Consult your insurance agent prior to change of
          ownership and possession because insurance coverage may be limited or
          terminated. The absence of a written lease or appropriate insurance coverage may
          expose the parties to economic loss.
       B. Leases:
           (1)After the Effective Date, Seller may not execute any lease (including but not limited to
               mineral leases) or convey any interest in the Property without Buyer’s written consent.
           (2) If the Property is subject to any lease to which Seller is a party, Seller shall deliver to
               Buyer copies of the lease(s) and any move-in condition form signed by the tenant
               within 7 days after the Effective Date of the contract.
    11. SPECIAL PROVISIONS: (Insert only factual statements and business details applicable to
    the sale. TREC rules prohibit licensees from adding factual statements or business details for
    which a contract addendum, lease or other form has been promulgated by TREC for mandatory
    use.)




    12. SETTLEMENT AND OTHER EXPENSES:
        A. The following expenses must be paid at or prior to closing:
           (1) Expenses payable by Seller (Seller's Expenses):
               (a) Releases of existing liens, including prepayment penalties and recording fees;
                   release of Seller’s loan liability; tax statements or certificates; preparation of deed;
                   one-half of escrow fee; and other expenses payable by Seller under this contract.
               (b) Seller shall also pay an amount not to exceed $                      to be applied in the

Initialed for identification by Buyer                and Seller                                TREC NO. 20-12
Contract Concerning                                                                        Page 6 of 9   4-28-2014
                                               (Address of Property)

                    following order: Buyer’s Expenses which Buyer is prohibited from paying by FHA,
                    VA, Texas Veterans Land Board or other governmental loan programs, and then to
                    other Buyer’s Expenses as allowed by the lender.
            (2) Expenses payable by Buyer (Buyer's Expenses): Appraisal fees; loan application fees;
                adjusted origination charges; credit reports; preparation of loan documents; interest
                on the notes from date of disbursement to one month prior to dates of first monthly
                payments; recording fees; copies of easements and restrictions; loan title policy with
                endorsements required by lender; loan-related inspection fees; photos; amortization
                schedules; one-half of escrow fee; all prepaid items, including required premiums for
                flood and hazard insurance, reserve deposits for insurance, ad valorem taxes and
                special governmental assessments; final compliance inspection; courier fee; repair
                inspection; underwriting fee; wire transfer fee; expenses incident to any loan; Private
                Mortgage Insurance Premium (PMI), VA Loan Funding Fee, or FHA Mortgage Insurance
                Premium (MIP) as required by the lender; and other expenses payable by Buyer under
                this contract.
         B. If any expense exceeds an amount expressly stated in this contract for such expense to
            be paid by a party, that party may terminate this contract unless the other party agrees to
            pay such excess. Buyer may not pay charges and fees expressly prohibited by FHA, VA,
            Texas Veterans Land Board or other governmental loan program regulations.
   13.   PRORATIONS: Taxes for the current year, interest, maintenance fees, assessments, dues
         and rents will be prorated through the Closing Date. The tax proration may be calculated
         taking into consideration any change in exemptions that will affect the current year's taxes.
         If taxes for the current year vary from the amount prorated at closing, the parties shall
         adjust the prorations when tax statements for the current year are available. If taxes are not
         paid at or prior to closing, Buyer shall pay taxes for the current year.
   14.   CASUALTY LOSS: If any part of the Property is damaged or destroyed by fire or other
         casualty after the effective date of this contract, Seller shall restore the Property to its
         previous condition as soon as reasonably possible, but in any event by the Closing Date. If
         Seller fails to do so due to factors beyond Seller’s control, Buyer may (a) terminate this
         contract and the earnest money will be refunded to Buyer (b) extend the time for
         performance up to 15 days and the Closing Date will be extended as necessary or (c) accept
         the Property in its damaged condition with an assignment of insurance proceeds and receive
         credit from Seller at closing in the amount of the deductible under the insurance policy.
         Seller’s obligations under this paragraph are independent of any other obligations of Seller
         under this contract.
   15.   DEFAULT: If Buyer fails to comply with this contract, Buyer will be in default, and Seller may
         (a) enforce specific performance, seek such other relief as may be provided by law, or both,
         or (b) terminate this contract and receive the earnest money as liquidated damages, thereby
         releasing both parties from this contract. If Seller fails to comply with this contract, Seller will
         be in default and Buyer may (a) enforce specific performance, seek such other relief as may
         be provided by law, or both, or (b) terminate this contract and receive the earnest money,
         thereby releasing both parties from this contract.
   16.   MEDIATION: It is the policy of the State of Texas to encourage resolution of disputes
         through alternative dispute resolution procedures such as mediation. Any dispute between
         Seller and Buyer related to this contract which is not resolved through informal discussion
         will be submitted to a mutually acceptable mediation service or provider. The parties to the
         mediation shall bear the mediation costs equally. This paragraph does not preclude a party
         from seeking equitable relief from a court of competent jurisdiction.
   17.   ATTORNEY'S FEES: A Buyer, Seller, Listing Broker, Other Broker, or escrow agent who
         prevails in any legal proceeding related to this contract is entitled to recover reasonable
         attorney’s fees and all costs of such proceeding.
   18. ESCROW:
       A. ESCROW: The escrow agent is not (i) a party to this contract and does not have liability
          for the performance or nonperformance of any party to this contract, (ii) liable for interest
          on the earnest money and (iii) liable for the loss of any earnest money caused by the
          failure of any financial institution in which the earnest money has been deposited unless
          the financial institution is acting as escrow agent.
       B. EXPENSES: At closing, the earnest money must be applied first to any cash down
          payment, then to Buyer's Expenses and any excess refunded to Buyer. If no closing
          occurs, escrow agent may: (i) require a written release of liability of the escrow agent
          from all parties, (ii) require payment of unpaid expenses incurred on behalf of a party,
          and (iii) only deduct from the earnest money the amount of unpaid expenses incurred on
          behalf of the party receiving the earnest money.
       C. DEMAND: Upon termination of this contract, either party or the escrow agent may send
          a release of earnest money to each party and the parties shall execute counterparts of


Initialed for identification by Buyer                 and Seller                                 TREC NO. 20-12
Contract Concerning                                                                       Page 7 of 9   4-28-2014
                                              (Address of Property)

           the release and deliver same to the escrow agent. If either party fails to execute the
           release, either party may make a written demand to the escrow agent for the earnest
           money. If only one party makes written demand for the earnest money, escrow agent shall
           promptly provide a copy of the demand to the other party. If escrow agent does not
           receive written objection to the demand from the other party within 15 days, escrow agent
           may disburse the earnest money to the party making demand reduced by the amount of
           unpaid expenses incurred on behalf of the party receiving the earnest money and escrow
           agent may pay the same to the creditors. If escrow agent complies with the provisions of
           this paragraph, each party hereby releases escrow agent from all adverse claims related to
           the disbursal of the earnest money.
        D. DAMAGES: Any party who wrongfully fails or refuses to sign a release acceptable to the
           escrow agent within 7 days of receipt of the request will be liable to the other party for
           liquidated damages in an amount equal to the sum of: (i) three times the amount of the
           earnest money; (ii) the earnest money; (iii) reasonable attorney's fees; and (iv) all costs of
           suit.
        E. NOTICES: Escrow agent's notices will be effective when sent in compliance with Paragraph
           21. Notice of objection to the demand will be deemed effective upon receipt by escrow
           agent.
    19. REPRESENTATIONS: All covenants, representations and warranties in this contract survive
        closing. If any representation of Seller in this contract is untrue on the Closing Date, Seller
        will be in default. Unless expressly prohibited by written agreement, Seller may continue to
        show the Property and receive, negotiate and accept back up offers.
    20. FEDERAL TAX REQUIREMENTS: If Seller is a "foreign person,” as defined by applicable
        law, or if Seller fails to deliver an affidavit to Buyer that Seller is not a "foreign person,” then
        Buyer shall withhold from the sales proceeds an amount sufficient to comply with applicable
        tax law and deliver the same to the Internal Revenue Service together with appropriate tax
        forms. Internal Revenue Service regulations require filing written reports if currency in
        excess of specified amounts is received in the transaction.
    21. NOTICES: All notices from one party to the other must be in writing and are effective when
        mailed to, hand-delivered at, or transmitted by facsimile or electronic transmission as
        follows:
         To Buyer at:                                     To Seller at:


          Telephone:       (    )                          Telephone:      (   )
          Facsimile:       (    )                          Facsimile:      (   )
          E-mail:                                          E-mail:
    22. AGREEMENT OF PARTIES: This contract contains the entire agreement of the parties and
        cannot be changed except by their written agreement. Addenda which are a part of this
        contract are (Check all applicable boxes):
    q Third Party Financing Addendum for Credit    q Environmental Assessment, Threatened or
        Approval                                       Endangered Species and Wetlands
                                                       Addendum
    q Seller Financing Addendum
                                                   q Seller’s Temporary Residential Lease
    q Addendum for Property Subject to
        Mandatory Membership in a Property         q Short Sale Addendum
        Owners Association
                                                   q Addendum for Property Located Seaward
    q Buyer’s Temporary Residential Lease              of the Gulf Intracoastal Waterway
    q   Loan Assumption Addendum                          q    Addendum for Seller's Disclosure of
                                                               Information on Lead-based Paint and Lead-
    q   Addendum for Sale of Other Property by                 based Paint Hazards as Required by
        Buyer                                                  Federal Law
    q   Addendum for Reservation of Oil, Gas              q    Addendum for Property in a Propane Gas
        and Other Minerals                                     System Service Area
    q   Addendum for "Back-Up" Contract                   q    Other (list):
    q   Addendum for Coastal Area Property

Initialed for identification by Buyer                and Seller                                 TREC NO. 20-12
Contract Concerning                                                                                                   Page 8 of 9     4-28-2014
                                                            (Address of Property)

23. TERMINATION OPTION: For nominal consideration, the receipt of which is hereby
    acknowledged by Seller, and Buyer's agreement to pay Seller $                           (Option Fee)
    within 3 days after the effective date of this contract, Seller grants Buyer the unrestricted right to
    terminate this contract by giving notice of termination to Seller within              days after the
    effective date of this contract (Option Period). If no dollar amount is stated as the Option Fee or
    if Buyer fails to pay the Option Fee to Seller within the time prescribed, this paragraph will not be
    a part of this contract and Buyer shall not have the unrestricted right to terminate this contract.
    If Buyer gives notice of termination within the time prescribed, the Option Fee will not be
    refunded; however, any earnest money will be refunded to Buyer. The Option Fee qwill qwill
    not be credited to the Sales Price at closing. Time is of the essence for this paragraph and
    strict compliance with the time for performance is required.
24. CONSULT AN ATTORNEY BEFORE SIGNING: TREC rules prohibit real estate licensees from
    giving legal advice. READ THIS CONTRACT CAREFULLY.


      Buyer's                                                                 Seller's
      Attorney is:                                                            Attorney is:



       Telephone: (             )                                             Telephone: (             )

       Facsimile:        (      )                                             Facsimile:        (      )

       E-mail:                                                                E-mail:



         EXECUTED the       day of                     , 20                                                (EFFECTIVE DATE).
         (BROKER: FILL IN THE DATE OF FINAL ACCEPTANCE.)




        Buyer                                                               Seller




        Buyer                                                               Seller




  The form of this contract has been approved by the Texas Real Estate Commission. TREC forms are intended for use only by tr ained real estate
  licensees. No representation is made as to the legal validity or adequacy of any provision in any specific transactions. It is not intended for
  complex transactions. Texas Real Estate Commission, P.O. Box 12188, Austin, TX 78711-2188, (512) 936-3000 (http://www.trec.texas.gov)
  TREC NO. 20-12. This form replaces TREC NO. 20-11.



Initialed for identification by Buyer                                and Seller                                              TREC NO. 20-12
Contract Concerning                                                                                              Page 9 of 9     4-28-2014
                                                         (Address of Property)


                                                  BROKER INFORMATION
                                               (Print name(s) only. Do not sign)


   Other Broker Firm                             License No.        Listing Broker Firm                                        License No.

   represents     q Buyer only as Buyer’s agent                     represents         q Seller and Buyer as an intermediary
                  q Seller as Listing Broker’s subagent                                q Seller only as Seller’s agent

   Name of Associate’s Licensed Supervisor            Telephone     Name of Associate’s Licensed Supervisor                     Telephone


   Associate’s Name                                   Telephone     Listing Associate’s Name                                    Telephone


   Other Broker's Address                             Facsimile     Listing Broker’s Office Address                             Facsimile


   City                               State                Zip      City                                          State               Zip


   Associate’s Email Address                                        Listing Associate’s Email Address


                                                                    Selling Associate’s Name                                   Telephone


                                                                    Name of Selling Associate’s Licensed Supervisor             Telephone


                                                                    Selling Associate’s Office Address                          Facsimile


                                                                    City                                       State                  Zip



                                                                    Selling Associate’s Email Address


   Listing Broker has agreed to pay Other Broker                 of the total sales price when the Listing Broker’s
   fee is received. Escrow agent is authorized and directed to pay other Broker from Listing Broker’s fee at closing.

                                                       OPTION FEE RECEIPT

   Receipt of $                           (Option Fee) in the form of                                            is acknowledged.



   Seller or Listing Broker                                           Date



                                       CONTRACT AND EARNEST MONEY RECEIPT

   Receipt of qContract and      q$                       Earnest Money in the form of
   is acknowledged.

   Escrow Agent:                                                                        Date:

   By:
                                                            Email Address
                                                                                                 Telephone (           )
   Address

                                                                                                Facsimile: (     )
   City                                       State                              Zip


Initialed for identification by Buyer                             and Seller                                               TREC NO. 20-12